Exhibit 10.1

Hormel Foods Corporation

Executive Deferred Income Plan II

Master Plan Document (2008 Restatement (2nd))

 

 

 

As Amended and Restated

 

Effective January 1, 2008

 

 

 


 

Hormel Foods Corporation

Executive Deferred Income Plan II

Master Plan Document (2008 Restatement (2nd))

 

 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1

Definitions

2

 

 

 

ARTICLE 2

Selection, Enrollment, Eligibility

9

 

 

 

2.1

Selection by Committee

 

2.2

Enrollment and Eligibility Requirements; Commencement of Participation

 

2.3

Termination of Participation and/or Deferrals

 

 

 

 

ARTICLE 3

Deferral Commitments/Discretionary Contribution Amounts/Vesting/Crediting/Taxes

10

 

 

 

3.1

Minimum Deferrals

 

3.2

Maximum Deferral

 

3.3

Election to Defer; Effect of Election Form

 

3.4

Withholding and Crediting of Annual Deferral Amounts

 

3.5

Annual Discretionary Contribution Amount

 

3.6

Vesting

 

3.7

Crediting/Debiting of Account Balances

 

3.8

FICA and Other Taxes

 

 

 

 

ARTICLE 4

Deduction Limitation

15

 

 

 

4.1

Deduction Limitation on Benefit Payments

 

 

 

 

ARTICLE 5

In-Service Distribution; Unforeseeable Financial Emergencies; Withdrawal
Election

15

 

 

 

5.1

In-Service Distribution

 

5.2

Other Benefits Take Precedence Over In-Service Distributions

 

5.3

Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies

 

 

 

 

ARTICLE 6

Change In Control Benefit

17

 

 

 

6.1

Change in Control Benefit

 

6.2

Payment of Change in Control Benefit

 

 

 

 

ARTICLE 7

Retirement Benefit

17

 

 

 

7.1

Retirement Benefit

 

7.2

Payment of Retirement Benefit

 

 

 

 

ARTICLE 8

Termination Benefit

18

 

 

 

8.1

Termination Benefit

 

8.2

Payment of Termination Benefit

 

 

 

-i-


 

Hormel Foods Corporation

Executive Deferred Income Plan II

Master Plan Document (2008 Restatement (2nd))

 

 

ARTICLE 9

Disability Waiver and Benefit

20

 

 

 

9.1

Disability Waiver

 

9.2

Continued Eligibility; Disability Benefit

 

 

 

 

ARTICLE 10

Survivor Benefit

20

 

 

 

10.1

Survivor Benefit

 

10.2

Payment of Survivor Benefit

 

 

 

 

ARTICLE 11

Forfeiture of Benefits

21

 

 

 

11.1

Forfeiture of Benefits

 

 

 

 

ARTICLE 12

Beneficiary Designation

21

 

 

 

12.1

Right to Designate

 

12.2

Failure of Designation

 

12.3

Disclaimers by Beneficiaries

 

12.4

Definitions

 

12.5

Special Rules

 

12.6

No Spousal Rights

 

12.7

Death Prior to Full Distribution

 

12.8

Discharge of Obligations

 

 

 

 

ARTICLE 13

Leave of Absence

24

 

 

 

13.1

Paid Leave of Absence

 

13.2

Unpaid Leave of Absence

 

 

 

 

ARTICLE 14

Termination, Amendment or Modification

24

 

 

 

14.1

Termination

 

14.2

Amendment

 

14.3

Plan Agreement

 

14.4

Effect of Payment

 

 

 

 

ARTICLE 15

Administration

25

 

 

 

15.1

Committee Duties

 

15.2

Agents

 

15.3

Binding Effect of Decisions

 

15.4

Indemnity of Committee

 

15.5

Employer Information

 

 

 

 

ARTICLE 16

Other Benefits and Agreements

26

 

 

 

16.1

Coordination with Other Benefits

 

 

 

-ii-


 

Hormel Foods Corporation

Executive Deferred Income Plan II

Master Plan Document (2008 Restatement (2nd))

 

 

ARTICLE 17

Claims Procedures

26

 

 

 

17.1

Presentation of Claim

 

17.2

Notification of Decision

 

17.3

Review of a Denied Claim

 

17.4

Decision on Review

 

17.5

Legal Action

 

 

 

 

ARTICLE 18

Trust

28

 

 

 

18.1

Establishment of the Trust

 

18.2

Interrelationship of the Plan and the Trust

 

18.3

Distributions From the Trust

 

 

 

 

ARTICLE 19

Miscellaneous

28

 

 

 

19.1

Status of Plan

 

19.2

Unsecured General Creditor

 

19.3

Employer’s Liability

 

19.4

Nonassignability

 

19.5

Not a Contract of Employment

 

19.6

Furnishing Information

 

19.7

Terms

 

19.8

Captions

 

19.9

Governing Law

 

19.10

Notice

 

19.11

Successors

 

19.12

Spouse’s Interest

 

19.13

Validity

 

19.14

Incompetent

 

19.15

Court Order

 

19.16

Insurance

 

 

 

-iii-


 

Hormel Foods Corporation

Executive Deferred Income Plan II

Master Plan Document (2008 Restatement (2nd))

 

 

HORMEL FOODS CORPORATION
EXECUTIVE DEFERRED INCOME PLAN II
(2008 Restatement (2nd))

 

Amended and Restated Effective January 1, 2008

 

History and Purpose

 

HORMEL FOODS CORPORATION, a Delaware corporation (hereinafter, the “Company”),
previously established a nonqualified, unfunded deferred compensation plan (the
“Plan”) which was first effective November 1, 1992. The Plan was amended and
restated in its entirety effective November 1, 2002 (the “2002 Restatement”).
The Plan was again amended and restated effective January 1, 2005 to comply with
Section 409A of the Code. The 2005 Restatement applied solely to deferred
compensation subject to Section 409A of the Code (i.e., deferred compensation
credited under the Plan which related all or in part to services performed on or
after January 1, 2005. Deferred compensation credited under the Plan which
relates entirely to services performed on or before December 31, 2004 is
“grandfathered” from application of Section 409A of the Code and continues to be
governed by the rules of payment under the 2002 restatement, which are
incorporated into Appendix A to this Plan Statement. All pre-409A payment
elections made by the Participant with respect to the Participant’s entire
grandfathered Account Balance shall continue in effect unless modified by the
Participant, in accordance with the rules of payment under Appendix A.

 

The Plan was subsequently restated effective January 1, 2008 to: (i) allow
Participants to make separate payment elections with respect to each type of
voluntary elective deferral (i.e., Annual Deferral Amount) made with respect a
Deferral Period ending on or after January 1, 2008 (whereas previously
Participants made one payment election, upon commencement of participation,
applicable to their entire Account Balance); (ii) permanently discontinue Profit
Sharing Amounts with respect to fiscal years ending on or after October 27,
2007; and (iii) provide for a non-elective time and form of payment for all
Annual Discretionary Contribution Amounts credit for Plan Years beginning on or
after January 1, 2008 (except with respect to a Change in Control Benefit). With
respect to Annual Deferral Amounts made with respect to 2005 through 2007
Deferral Periods, the payment elections made by the Participant with respect to
the Participant’s entire 2005-2007 Account Balance shall continue in effect, and
the terms of payment shall be governed by Appendix A.

 

The Plan is hereby again amended and restated, effective January 1, 2008, to
allow Participants, during a limited period ending December 31, 2008, an
opportunity to change the form of payment with respect to Retirement Benefit and
Survivor Benefit elections for all amounts credited to the Plan that are subject
to Section 409A of the Code (i.e., generally, amounts deferred or contributed
into the Plan on or after January 1, 2005) in accordance with special transition
rules issued by the IRS and the U.S. Department of Treasury in connection with
the implementation of Section 409A of the Code.

 

The purpose of this Plan is to provide specified benefits to a select group of
management or highly compensated Employees who contribute materially to the
continued growth, development and future business success of Hormel Foods
Corporation and its Affiliates and/or subsidiaries, if any, that sponsor this
Plan. This Plan shall be administered and construed so that it is unfunded for
tax purposes and for purposes of Title I of ERISA.

 

 

-1-


 

Hormel Foods Corporation

Executive Deferred Income Plan II

Master Plan Document (2008 Restatement (2nd))

 

 


ARTICLE 1
DEFINITIONS


 

For the purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:

 


1.1           “ACCOUNT BALANCE” SHALL MEAN, WITH RESPECT TO A PARTICIPANT, A
CREDIT ON THE RECORDS OF THE EMPLOYER EQUAL TO THE SUM OF (I) THE SUM OF ALL OF
A PARTICIPANT’S ANNUAL DEFERRAL ACCOUNT BALANCES, (II) THE DISCRETIONARY
CONTRIBUTION ACCOUNT BALANCE, (III) THE PROFIT SHARING ACCOUNT BALANCE, (IV) THE
RESTRICTED STOCK ACCOUNT BALANCE, AND (V) THE STOCK OPTION GAIN ACCOUNT BALANCE.
THE ACCOUNT BALANCE, AND EACH OTHER SPECIFIED ACCOUNT BALANCE, SHALL BE A
BOOKKEEPING ENTRY ONLY AND SHALL BE UTILIZED SOLELY AS A DEVICE FOR THE
MEASUREMENT AND DETERMINATION OF THE AMOUNTS TO BE PAID TO A PARTICIPANT, OR HIS
OR HER DESIGNATED BENEFICIARY, PURSUANT TO THIS PLAN.


 


1.2           “AFFILIATE” SHALL MEAN A BUSINESS ENTITY WHICH IS AFFILIATED IN
OWNERSHIP WITH THE PRINCIPAL SPONSOR OR AN EMPLOYER AND IS RECOGNIZED AS AN
AFFILIATE BY THE PRINCIPAL SPONSOR FOR THE PURPOSES OF THIS PLAN.


 


1.3           “ANNUAL DEFERRAL ACCOUNT” SHALL MEAN WITH RESPECT TO A
PARTICIPANT, AN ENTRY ON THE RECORDS OF THE EMPLOYER EQUAL TO THE FOLLOWING
AMOUNT:  (I) A PARTICIPANT’S ANNUAL DEFERRAL AMOUNT FOR ANY DEFERRAL PERIOD WITH
RESPECT TO BASE ANNUAL SALARY, BONUS, LTIP AMOUNTS, OPERATOR SHARE DIVIDENDS OR
OPERATOR SHARE BONUS, PLUS (II) AMOUNTS CREDITED OR DEBITED TO SUCH AMOUNT
PURSUANT TO THIS PLAN, LESS (III) ALL DISTRIBUTIONS MADE TO THE PARTICIPANT OR
HIS OR HER BENEFICIARY PURSUANT TO THIS PLAN THAT RELATE TO THE ANNUAL DEFERRAL
ACCOUNT. (EACH SEPARATE DEFERRAL SOURCE SHALL HAVE A SEPARATE ANNUAL DEFERRAL
ACCOUNT.)  THE ANNUAL DEFERRAL ACCOUNT SHALL BE A BOOKKEEPING ENTRY ONLY AND
SHALL BE UTILIZED SOLELY AS A DEVICE FOR THE MEASUREMENT AND DETERMINATION OF
THE AMOUNTS TO BE PAID TO A PARTICIPANT, OR HIS OR HER DESIGNATED BENEFICIARY,
PURSUANT TO THIS PLAN.


 


1.4           “ANNUAL DEFERRAL AMOUNT” SHALL MEAN THAT PORTION OF A
PARTICIPANT’S BASE ANNUAL SALARY, BONUS, LTIP AMOUNTS, OPERATOR SHARE DIVIDENDS
OR OPERATOR SHARE BONUS THAT A PARTICIPANT DEFERS IN ACCORDANCE WITH ARTICLE 3
FOR ANY ONE DEFERRAL PERIOD. (EACH SEPARATE DEFERRAL SOURCE SHALL CONSTITUTE AN
ANNUAL DEFERRAL AMOUNT.)  IN THE EVENT OF A PARTICIPANT’S RETIREMENT, DISABILITY
(IF DEFERRALS CEASE IN ACCORDANCE WITH SECTION 9.1), DEATH OR A TERMINATION OF
EMPLOYMENT PRIOR TO THE END OF THE DEFERRAL PERIOD, SUCH YEAR’S ANNUAL DEFERRAL
AMOUNT SHALL BE THE ACTUAL AMOUNT WITHHELD PRIOR TO SUCH EVENT.


 


1.5           “ANNUAL DISCRETIONARY CONTRIBUTION AMOUNT” SHALL MEAN, FOR ANY ONE
PLAN YEAR, THE AMOUNT DETERMINED IN ACCORDANCE WITH SECTION 3.5.


 


1.6           “BASE ANNUAL SALARY” SHALL MEAN THE ANNUAL CASH COMPENSATION
RELATING TO SERVICES PERFORMED DURING ANY CALENDAR YEAR, EXCLUDING OPERATOR
SHARE DIVIDENDS, BONUSES, COMMISSIONS, OVERTIME, FRINGE BENEFITS, STOCK OPTIONS,
RELOCATION EXPENSES, INCENTIVE PAYMENTS, NON-MONETARY AWARDS, DIRECTOR FEES AND
OTHER FEES, AND AUTOMOBILE AND OTHER ALLOWANCES PAID TO A PARTICIPANT FOR
EMPLOYMENT SERVICES RENDERED (WHETHER OR NOT SUCH ALLOWANCES ARE INCLUDED IN THE
EMPLOYEE’S


 

 

-2-


 

Hormel Foods Corporation

Executive Deferred Income Plan II

Master Plan Document (2008 Restatement (2nd))

 

 


GROSS INCOME). BASE ANNUAL SALARY SHALL BE CALCULATED BEFORE REDUCTION FOR
COMPENSATION VOLUNTARILY DEFERRED OR CONTRIBUTED BY THE PARTICIPANT PURSUANT TO
ALL QUALIFIED OR NON-QUALIFIED PLANS OF ANY EMPLOYER AND SHALL BE CALCULATED TO
INCLUDE AMOUNTS NOT OTHERWISE INCLUDED IN THE PARTICIPANT’S GROSS INCOME UNDER
CODE SECTIONS 125, 402(E)(3), 402(H), OR 403(B) PURSUANT TO PLANS ESTABLISHED BY
ANY EMPLOYER; PROVIDED, HOWEVER, THAT ALL SUCH AMOUNTS WILL BE INCLUDED IN
COMPENSATION ONLY TO THE EXTENT THAT HAD THERE BEEN NO SUCH PLAN, THE AMOUNT
WOULD HAVE BEEN PAYABLE IN CASH TO THE EMPLOYEE.


 


1.7           “BENEFICIARY” SHALL MEAN ONE OR MORE PERSONS, TRUSTS, ESTATES OR
OTHER ENTITIES, DESIGNATED IN ACCORDANCE WITH ARTICLE 12, THAT ARE ENTITLED TO
RECEIVE BENEFITS UNDER THIS PLAN UPON THE DEATH OF A PARTICIPANT.


 


1.8           “BENEFICIARY DESIGNATION FORM” SHALL MEAN THE FORM ESTABLISHED
FROM TIME TO TIME BY THE COMMITTEE THAT A PARTICIPANT COMPLETES, SIGNS AND
RETURNS TO THE COMMITTEE TO DESIGNATE ONE OR MORE BENEFICIARIES.


 


1.9           “BENEFIT DISTRIBUTION DATE” SHALL MEAN THE DATE THAT TRIGGERS
DISTRIBUTION OF A PARTICIPANT’S ANNUAL DEFERRAL ACCOUNT AND DISCRETIONARY
CONTRIBUTION ACCOUNT. A PARTICIPANT’S BENEFIT DISTRIBUTION DATE SHALL BE
DETERMINED UPON THE OCCURRENCE OF ANY ONE OF THE FOLLOWING EVENTS, WHICHEVER IS
EARLIEST:


 


(A)           THE JANUARY 1 IMMEDIATELY FOLLOWING THE DATE ON WHICH THE
PARTICIPANT RETIRES OR EXPERIENCES A TERMINATION OF EMPLOYMENT (EXCEPT THAT, IN
THE CASE OF A PARTICIPANT WHO IS A SPECIFIED EMPLOYEE, THE DATE THAT IS SIX
MONTHS AND ONE DAY IMMEDIATELY FOLLOWING THE DATE ON WHICH THE PARTICIPANT
RETIRES OR EXPERIENCES A TERMINATION OF EMPLOYMENT, IF LATER THAN SUCH
JANUARY 1). NOTWITHSTANDING THE FOREGOING, IN CONNECTION WITH THE PARTICIPANT’S
ELECTION TO DEFER AN ANNUAL DEFERRAL AMOUNT, THE PARTICIPANT SHALL SELECT ONE OF
THE FOLLOWING DATES TO COMMENCE PAYMENT OF THE ANNUAL DEFERRAL ACCOUNT THAT
RELATES TO SUCH ANNUAL DEFERRAL AMOUNT (PROVIDED, HOWEVER, THAT IN THE EVENT THE
PARTICIPANT CHANGES HIS OR HER RETIREMENT BENEFIT OR TERMINATION BENEFIT
ELECTION IN ACCORDANCE WITH SECTION 7.2 OR SECTION 8.2, RESPECTIVELY, HIS OR HER
BENEFIT DISTRIBUTION DATE UNDER THIS PARAGRAPH (A) SHALL BE POSTPONED IN
ACCORDANCE WITH SUCH SECTION):


 

(I)

THE DATE ON WHICH THE PARTICIPANT RETIRES OR EXPERIENCES A TERMINATION OF
EMPLOYMENT (EXCEPT THAT, IN THE CASE OF A PARTICIPANT WHO IS A SPECIFIED
EMPLOYEE, THE DATE THAT IS SIX MONTHS AND ONE DAY IMMEDIATELY FOLLOWING THE DATE
ON WHICH THE PARTICIPANT RETIRES OR EXPERIENCES A TERMINATION OF EMPLOYMENT);

 

 

(II)

THE JANUARY 1 IMMEDIATELY FOLLOWING THE DATE ON WHICH THE PARTICIPANT RETIRES OR
EXPERIENCES A TERMINATION OF EMPLOYMENT (EXCEPT THAT, IN THE CASE OF A
PARTICIPANT WHO IS A SPECIFIED EMPLOYEE, THE DATE THAT IS SIX MONTHS AND ONE DAY
IMMEDIATELY FOLLOWING THE DATE ON WHICH THE PARTICIPANT RETIRES OR EXPERIENCES A
TERMINATION OF EMPLOYMENT, IF LATER THAN SUCH JANUARY 1);

 

 

 

-3-


 

Hormel Foods Corporation

Executive Deferred Income Plan II

Master Plan Document (2008 Restatement (2nd))

 

 

 

(III)

THE LATER OF:  (1) THE DATE DESIGNATED IN (I) ABOVE; OR (2) THE PARTICIPANT’S
ATTAINMENT OF AN AGE SPECIFIED BY THE PARTICIPANT (WHICH CANNOT BE LATER THAN
AGE 65); OR

 

 

(IV)

THE LATER OF:  (1) THE DATE DESIGNATED IN (II) ABOVE; OR (2) THE JANUARY 1
IMMEDIATELY FOLLOWING THE PARTICIPANT’S ATTAINMENT OF AN AGE SPECIFIED BY THE
PARTICIPANT (WHICH CANNOT BE LATER THAN AGE 65);

 


(B)           THE DATE ON WHICH THE COMMITTEE IS PROVIDED WITH PROOF THAT IS
SATISFACTORY TO THE COMMITTEE OF THE PARTICIPANT’S DEATH, IF THE PARTICIPANT
DIES PRIOR TO THE COMPLETE DISTRIBUTION OF HIS OR HER VESTED ACCOUNT BALANCE; OR


 


(C)           THE DATE ON WHICH THE COMMITTEE DETERMINES THE PARTICIPANT IS
DISABLED.


 


1.10         “BOARD” SHALL MEAN THE BOARD OF DIRECTORS OF THE PRINCIPAL SPONSOR.


 


1.11         “BONUS” SHALL MEAN ANY COMPENSATION, IN ADDITION TO BASE ANNUAL
SALARY, LTIP AMOUNTS, OPERATOR SHARE DIVIDENDS AND OPERATOR SHARE BONUS, PAYABLE
TO A PARTICIPANT WITH RESPECT TO A PERFORMANCE PERIOD, UNDER ANY BONUS AND CASH
INCENTIVE PLANS, EXCLUDING STOCK OPTIONS.


 


1.12         “CHANGE IN CONTROL” SHALL MEAN THE OCCURRENCE OF A “CHANGE IN THE
OWNERSHIP OF THE EMPLOYER,” “CHANGE IN EFFECTIVE CONTROL OF THE EMPLOYER,”
AND/OR A “CHANGE IN THE OWNERSHIP OF A SUBSTANTIAL PORTION OF THE EMPLOYER’S
ASSETS” AS DEFINED UNDER TREASURY REGULATION § 1.409A-3(I)(5).


 


1.13         “CHANGE IN CONTROL BENEFIT” SHALL HAVE THE MEANING SET FORTH IN
ARTICLE 6.


 


1.14         “CLAIMANT” SHALL HAVE THE MEANING SET FORTH IN SECTION 17.1.


 


1.15         “CODE” SHALL MEAN THE INTERNAL REVENUE CODE OF 1986, AS IT MAY BE
AMENDED FROM TIME TO TIME.


 


1.16         “COMMITTEE” SHALL MEAN THE COMMITTEE DESCRIBED IN ARTICLE 15.


 


1.17         “CREDITING RATE” SHALL MEAN, FOR EACH PLAN YEAR, AN INTEREST RATE
THAT IS 120% OF THE APPLICABLE FEDERAL LONG-TERM RATE, AS DETERMINED BY THE
COMPENSATION COMMITTEE OF THE BOARD, IN ITS SOLE DISCRETION, AND COMMUNICATED TO
PARTICIPANTS, PRIOR TO THE BEGINNING OF EACH PLAN YEAR.


 


1.18         “DEDUCTION LIMITATION” SHALL MEAN THE LIMITATION ON A BENEFIT THAT
MAY OTHERWISE BE DISTRIBUTABLE PURSUANT TO THE PROVISIONS OF THIS PLAN, AS SET
FORTH IN ARTICLE 4.


 


1.19         “DEFERRAL PERIOD” SHALL MEAN


 


(A)           THE APPLICABLE PERFORMANCE PERIOD WITH RESPECT TO BONUS AND LTIP
AMOUNTS WHICH QUALIFY AS “PERFORMANCE BASED COMPENSATION” IN ACCORDANCE WITH
CODE SECTION 409A AND RELATED GUIDANCE;

 

 

-4-


 

Hormel Foods Corporation

Executive Deferred Income Plan II

Master Plan Document (2008 Restatement (2nd))

 

 


(B)           HORMEL FOODS CORPORATION’S FISCAL YEAR WITH RESPECT TO OPERATOR
SHARE BONUS THAT QUALIFIES AS “FISCAL YEAR COMPENSATION” IN ACCORDANCE WITH CODE
SECTION 409A AND RELATED GUIDANCE; AND


 


(C)           THE PLAN YEAR WITH RESPECT TO BASE ANNUAL SALARY, OPERATOR SHARE
DIVIDENDS AND ANY OTHER BONUS, LTIP AMOUNTS AND OPERATOR SHARE BONUS THAT DO NOT
QUALIFY AS PERFORMANCE-BASED COMPENSATION OR FISCAL YEAR COMPENSATION.


 


1.20         “DISABILITY” OR “DISABLED” SHALL MEAN THAT A PARTICIPANT IS
(I) UNABLE TO ENGAGE IN ANY SUBSTANTIAL GAINFUL ACTIVITY BY REASON OF ANY
MEDICALLY DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT WHICH CAN BE EXPECTED TO
RESULT IN DEATH OR CAN BE EXPECTED TO LAST FOR A CONTINUOUS PERIOD OF NOT LESS
THAN 12 MONTHS, OR (II) BY REASON OF ANY MEDICALLY DETERMINABLE PHYSICAL OR
MENTAL IMPAIRMENT WHICH CAN BE EXPECTED TO RESULT IN DEATH OR CAN BE EXPECTED TO
LAST FOR A CONTINUOUS PERIOD OF NOT LESS THAN 12 MONTHS, RECEIVING INCOME
REPLACEMENT BENEFITS FOR A PERIOD OF NOT LESS THAN THREE MONTHS UNDER AN
ACCIDENT OR HEALTH PLAN COVERING EMPLOYEES OF THE PARTICIPANT’S EMPLOYER.


 


1.21         “DISABILITY BENEFIT” SHALL MEAN THE BENEFIT SET FORTH IN ARTICLE 9.


 


1.22         “DISCRETIONARY CONTRIBUTION ACCOUNT” SHALL MEAN (I) THE SUM OF THE
PARTICIPANT’S ANNUAL DISCRETIONARY CONTRIBUTION AMOUNTS, PLUS (II) AMOUNTS
CREDITED OR DEBITED IN ACCORDANCE WITH ALL THE APPLICABLE CREDITING AND DEBITING
PROVISIONS OF THIS PLAN THAT RELATE TO THE PARTICIPANT’S DISCRETIONARY
CONTRIBUTION ACCOUNT, LESS (III) ALL DISTRIBUTIONS MADE TO THE PARTICIPANT OR
HIS OR HER BENEFICIARY PURSUANT TO THIS PLAN THAT RELATE TO THE PARTICIPANT’S
DISCRETIONARY CONTRIBUTION ACCOUNT.


 


1.23         “ELECTION FORM” SHALL MEAN THE FORM ESTABLISHED FROM TIME TO TIME
BY THE COMMITTEE THAT A PARTICIPANT COMPLETES, SIGNS AND RETURNS TO THE
COMMITTEE TO MAKE AN ELECTION UNDER THE PLAN.


 


1.24         “EMPLOYEE” SHALL MEAN A PERSON WHO IS AN EMPLOYEE OF ANY EMPLOYER.


 


1.25         “EMPLOYER(S)” SHALL MEAN THE PRINCIPAL SPONSOR AND/OR ANY OF ITS
AFFILIATES AND/OR SUBSIDIARIES (NOW IN EXISTENCE OR HEREAFTER FORMED OR
ACQUIRED) THAT HAVE BEEN SELECTED BY THE BOARD TO PARTICIPATE IN THE PLAN AND
HAVE ADOPTED THE PLAN AS A SPONSOR.


 


1.26         “ERISA” SHALL MEAN THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS IT MAY BE AMENDED FROM TIME TO TIME.


 


1.27         “IN-SERVICE DISTRIBUTION” SHALL MEAN THE DISTRIBUTION SET FORTH IN
SECTION 5.1.


 


1.28         “INSTALLMENT METHOD” SHALL MEAN A SERIES OF PAYMENTS, PAYABLE
EITHER MONTHLY OR ANNUALLY, OVER THE NUMBER OF YEARS SELECTED BY THE
PARTICIPANT. THE PARTICIPANT’S ANNUAL DEFERRAL ACCOUNT SHALL BE PAYABLE PURSUANT
TO A MONTHLY INSTALLMENT METHOD OVER THE NUMBER OF YEARS SELECTED BY THE
PARTICIPANT IN ACCORDANCE WITH THIS PLAN.


 


1.29         “LTIP AMOUNTS” SHALL MEAN ANY COMPENSATION PAYABLE TO A PARTICIPANT
AS AN EMPLOYEE UNDER ANY EMPLOYER’S LONG-TERM INCENTIVE PLAN OR ANY OTHER
LONG-TERM INCENTIVE ARRANGEMENT

 

 

-5-


 

Hormel Foods Corporation

Executive Deferred Income Plan II

Master Plan Document (2008 Restatement (2nd))

 

 


DESIGNATED BY THE COMMITTEE WHICH IS ELIGIBLE FOR DEFERRAL IN ACCORDANCE WITH
ARTICLE 3, AND INCLUDES PAYMENTS MADE UNDER THE HORMEL FOODS CORPORATION LONG
TERM INCENTIVE PLAN.


 


1.30         “MONTHLY INSTALLMENT METHOD” SHALL BE A MONTHLY INSTALLMENT PAYMENT
OVER THE NUMBER OF YEARS SELECTED BY THE PARTICIPANT IN ACCORDANCE WITH THIS
PLAN, CALCULATED AS FOLLOWS:  (I) FOR THE FIRST MONTHLY INSTALLMENT, THE
PARTICIPANT’S ANNUAL DEFERRAL ACCOUNT SHALL BE CALCULATED AS OF THE CLOSE OF
BUSINESS ON OR AROUND THE PARTICIPANT’S BENEFIT DISTRIBUTION DATE, AS DETERMINED
BY THE COMMITTEE IN ITS SOLE DISCRETION, AND (II) FOR REMAINING MONTHLY
INSTALLMENTS, THE PARTICIPANT’S APPLICABLE ACCOUNT SHALL BE CALCULATED AS OF THE
CLOSE OF BUSINESS ON OR AROUND ON THE LAST BUSINESS DAY OF THE PRECEDING MONTH,
AS DETERMINED BY THE COMMITTEE IN ITS SOLE DISCRETION. EACH MONTHLY INSTALLMENT
SHALL BE CALCULATED BY MULTIPLYING THIS BALANCE BY A FRACTION, THE NUMERATOR OF
WHICH IS ONE AND THE DENOMINATOR OF WHICH IS THE REMAINING NUMBER OF MONTHLY
PAYMENTS DUE THE PARTICIPANT. BY WAY OF EXAMPLE, IF THE PARTICIPANT ELECTS A TEN
(10) YEAR MONTHLY INSTALLMENT METHOD, THE FIRST PAYMENT SHALL BE 1/120 OF THE
ACCOUNT CALCULATED AS DESCRIBED IN THIS DEFINITION. THE FOLLOWING MONTH, THE
PAYMENT SHALL BE 1/119 OF THE ACCOUNT CALCULATED AS DESCRIBED IN THIS
DEFINITION.


 


1.31         “OPERATOR SHARE BONUS” SHALL MEAN ANY COMPENSATION PAYABLE TO A
PARTICIPANT DURING THE PRINCIPAL SPONSOR’S FISCAL YEAR UNDER THE HORMEL FOODS
CORPORATION OPERATOR SHARE INCENTIVE COMPENSATION PLAN.


 


1.32         “OPERATOR SHARE DIVIDENDS” SHALL MEAN ANY QUARTERLY DIVIDENDS
PAYABLE TO A PARTICIPANT IN CASH DURING THE PRINCIPAL SPONSOR’S FISCAL YEAR
UNDER THE HORMEL FOODS CORPORATION OPERATOR SHARE INCENTIVE COMPENSATION PLAN.


 


1.33         “PARTICIPANT” SHALL MEAN ANY EMPLOYEE (I) WHO IS SELECTED TO
PARTICIPATE IN THE PLAN, (II) WHO ELECTS TO PARTICIPATE IN THE PLAN, (III) WHO
SIGNS A PLAN AGREEMENT AND AN ELECTION FORM, (IV) WHOSE SIGNED PLAN AGREEMENT
AND ELECTION FORM ARE ACCEPTED BY THE COMMITTEE, (V) WHO COMMENCES PARTICIPATION
IN THE PLAN, AND (VI) WHOSE PLAN AGREEMENT HAS NOT TERMINATED. A SPOUSE OR
FORMER SPOUSE OF A PARTICIPANT SHALL NOT BE TREATED AS A PARTICIPANT IN THE PLAN
OR HAVE AN ACCOUNT BALANCE UNDER THE PLAN, EVEN IF HE OR SHE HAS AN INTEREST IN
THE PARTICIPANT’S BENEFITS UNDER THE PLAN AS A RESULT OF APPLICABLE LAW OR
PROPERTY SETTLEMENTS RESULTING FROM LEGAL SEPARATION OR DIVORCE.


 


1.34         “PLAN” SHALL MEAN THE HORMEL FOODS CORPORATION EXECUTIVE DEFERRED
INCOME PLAN II (2008 RESTATEMENT), WHICH SHALL BE EVIDENCED BY THIS INSTRUMENT
AND BY EACH PLAN AGREEMENT, AS THEY MAY BE AMENDED FROM TIME TO TIME.


 


1.35         “PLAN AGREEMENT” SHALL MEAN A WRITTEN AGREEMENT, AS MAY BE AMENDED
FROM TIME TO TIME, WHICH IS ENTERED INTO BY AND BETWEEN AN EMPLOYER AND A
PARTICIPANT. EACH PLAN AGREEMENT EXECUTED BY A PARTICIPANT AND THE PARTICIPANT’S
EMPLOYER SHALL PROVIDE FOR THE ENTIRE BENEFIT TO WHICH SUCH PARTICIPANT IS
ENTITLED UNDER THE PLAN; SHOULD THERE BE MORE THAN ONE PLAN AGREEMENT, THE PLAN
AGREEMENT BEARING THE LATEST DATE OF ACCEPTANCE BY THE EMPLOYER SHALL SUPERSEDE
ALL PREVIOUS PLAN AGREEMENTS IN THEIR ENTIRETY AND SHALL GOVERN SUCH
ENTITLEMENT. THE TERMS OF ANY PLAN AGREEMENT MAY BE DIFFERENT FOR ANY
PARTICIPANT, AND ANY PLAN AGREEMENT MAY PROVIDE ADDITIONAL BENEFITS NOT SET
FORTH IN THE PLAN OR LIMIT THE BENEFITS OTHERWISE PROVIDED UNDER THE PLAN;

 

 

-6-


 

Hormel Foods Corporation

Executive Deferred Income Plan II

Master Plan Document (2008 Restatement (2nd))

 

 


PROVIDED, HOWEVER, THAT ANY SUCH ADDITIONAL BENEFITS OR BENEFIT LIMITATIONS MUST
BE AGREED TO BY BOTH THE EMPLOYER AND THE PARTICIPANT.


 


1.36        “PLAN YEAR” SHALL MEAN A PERIOD BEGINNING ON JANUARY 1 OF EACH YEAR
AND CONTINUING THROUGH DECEMBER 31 OF SUCH YEAR.


 


1.37        “PRINCIPAL SPONSOR” SHALL MEAN HORMEL FOODS CORPORATION, A DELAWARE
CORPORATION, AND ANY SUCCESSOR TO ALL OR SUBSTANTIALLY ALL OF THE HORMEL FOODS
CORPORATION’S ASSETS OR BUSINESS.


 


1.38        “PRIOR PLAN STATEMENT” SHALL MEAN THE SERIES OF DOCUMENTS PURSUANT
TO WHICH THIS PLAN ESTABLISHED AND OPERATED UNTIL JANUARY 1, 2008.


 


1.39        “PROFIT SHARING ACCOUNT” SHALL MEAN (I) THE SUM OF ALL OF A
PARTICIPANT’S ANNUAL PROFIT SHARING AMOUNTS DEFERRED WITH RESPECT TO PLAN YEARS
BEGINNING PRIOR TO JANUARY 1, 2008 UNDER THE TERMS OF THE PRIOR PLAN STATEMENT,
PLUS (II) AMOUNTS CREDITED IN ACCORDANCE WITH ALL THE APPLICABLE CREDITING AND
DEBITING PROVISIONS OF THIS PLAN THAT RELATE TO THE PARTICIPANT’S PROFIT SHARING
ACCOUNT, LESS (III) ALL DISTRIBUTIONS MADE TO THE PARTICIPANT OR HIS OR HER
BENEFICIARY PURSUANT TO THIS PLAN THAT RELATE TO THE PARTICIPANT’S PROFIT
SHARING ACCOUNT. EFFECTIVE FOR PLAN YEARS BEGINNING ON OR AFTER JANUARY 1, 2008,
ANNUAL PROFIT SHARING AMOUNTS SHALL NO LONGER BE MADE TO THE PLAN.


 


1.40        “RESTRICTED STOCK ACCOUNT” SHALL MEAN THE SHARES OF RESTRICTED STOCK
DEFERRED BY A PARTICIPANT AS A RESULT OF ALL ANNUAL RESTRICTED STOCK AMOUNTS ON
OR BEFORE DECEMBER 31, 2004 UNDER THE PRIOR PLAN STATEMENT. EFFECTIVE JANUARY 1,
2005, DEFERRALS OF ANNUAL RESTRICTED STOCK AMOUNTS SHALL NO LONGER MADE TO THE
PLAN.


 


1.41        “RETIREMENT”, “RETIRE(S)” OR “RETIRED” SHALL MEAN, WITH RESPECT TO
AN EMPLOYEE, SEPARATION FROM SERVICE (AS THAT TERM IS DEFINED UNDER SECTION 409A
OF THE CODE) FROM ALL EMPLOYERS ON OR AFTER THE EARLIER OF THE ATTAINMENT OF AGE
SIXTY-FIVE (65) OR (B) AGE FIFTY-FIVE (55) WITH FIFTEEN (15) YEARS OF SERVICE
FOR ANY REASON OTHER THAN A LEAVE OF ABSENCE, DEATH OR DISABILITY.


 


1.42        “RETIREMENT BENEFIT” SHALL MEAN THE BENEFIT SET FORTH IN ARTICLE 7.


 


1.43        “SPECIFIED EMPLOYEE” SHALL MEAN A KEY EMPLOYEE OF THE EMPLOYER OR AN
AFFILIATE, WITHIN THE MEANING OF SECTION 409A OF THE CODE AND REGULATIONS ISSUED
THEREUNDER. IN DETERMINING WHETHER A PARTICIPANT IS A KEY EMPLOYEE, THE
IDENTIFICATION DATE TO BE USED SHALL BE DECEMBER 31.


 


1.44        “STOCK” SHALL MEAN HORMEL FOODS CORPORATION COMMON STOCK, $0.01 PAR
VALUE, OR ANY OTHER EQUITY SECURITIES OF THE PRINCIPAL SPONSOR DESIGNATED BY THE
COMMITTEE.


 


1.45        “STOCK OPTION GAIN ACCOUNT” SHALL MEAN THE SHARES OF STOCK DEFERRED
BY A PARTICIPANT AS A RESULT OF ALL ANNUAL STOCK OPTION GAIN AMOUNTS BEFORE
DECEMBER 31, 2004 UNDER THE PRIOR PLAN STATEMENT. EFFECTIVE JANUARY 1, 2005,
DEFERRALS OF ANNUAL STOCK OPTION GAIN AMOUNTS SHALL NO LONGER BE MADE TO THE
PLAN.


 


1.46        “SURVIVOR BENEFIT” SHALL MEAN THE BENEFIT SET FORTH IN ARTICLE 10.


 

 

-7-


 

Hormel Foods Corporation

Executive Deferred Income Plan II

Master Plan Document (2008 Restatement (2nd))

 


 


1.47         “TERMINATION BENEFIT” SHALL MEAN THE BENEFIT SET FORTH IN
ARTICLE 8.


 


1.48         “TERMINATION OF EMPLOYMENT” SHALL MEAN THE SEPARATION FROM SERVICE
(WITHIN THE MEANING OF TREAS. REGS. § 1.409A-1(H)) WITH THE COMPANY CONTROLLED
GROUP, VOLUNTARILY OR INVOLUNTARILY, FOR ANY REASON OTHER THAN RETIREMENT,
DISABILITY OR DEATH. WHETHER A SEPARATION FROM SERVICE HAS OCCURRED IS
DETERMINED UNDER CODE SECTION 409A AND TREASURY REGULATION 1.409A-1(H) (I.E.,
WHETHER THE FACTS AND CIRCUMSTANCES INDICATE THAT THE EMPLOYER  AND THE EMPLOYEE
REASONABLY ANTICIPATED THAT NO FURTHER SERVICES WOULD BE PERFORMED AFTER A
CERTAIN DATE OR THAT THE LEVEL OF BONA FIDE SERVICES THE EMPLOYEE WOULD PERFORM
AFTER SUCH DATE (WHETHER AS AN EMPLOYEE OR INDEPENDENT CONTRACTOR) WOULD
PERMANENTLY DECREASE TO NO MORE THAN TWENTY PERCENT (20%) OF THE AVERAGE LEVEL
OF BONA FIDE SERVICES PERFORMED (WHETHER AS AN EMPLOYEE OR AN INDEPENDENT
CONTRACTOR) OVER THE IMMEDIATELY PRECEDING THIRTY-SIX (36) MONTH PERIOD (OR THE
FULL PERIOD OF SERVICES TO THE EMPLOYER IF THE EMPLOYEE HAS BEEN PROVIDING
SERVICES TO THE EMPLOYER LESS THAN THIRTY-SIX (36) MONTHS)). SEPARATION FROM
SERVICE SHALL NOT BE DEEMED TO OCCUR WHILE THE EMPLOYEE IS ON MILITARY LEAVE,
SICK LEAVE OR OTHER BONA FIDE LEAVE OF ABSENCE IF THE PERIOD DOES NOT EXCEED SIX
(6) MONTHS OR, IF LONGER, SO LONG AS THE EMPLOYEE RETAINS A RIGHT TO
REEMPLOYMENT WITH ANY MEMBER OF THE COMPANY CONTROLLED GROUP UNDER AN APPLICABLE
STATUTE OR BY CONTRACT. FOR THIS PURPOSE, A LEAVE IS BONA FIDE ONLY IF, AND SO
LONG AS, THERE IS A REASONABLE EXPECTATION THAT THE EMPLOYEE WILL RETURN TO
PERFORM SERVICES FOR ANY MEMBER OF THE COMPANY CONTROLLED GROUP. NOTWITHSTANDING
THE FOREGOING, A TWENTY-NINE (29) MONTH PERIOD OF ABSENCE WILL BE SUBSTITUTED
FOR SUCH SIX (6) MONTH PERIOD IF THE LEAVE IS DUE TO ANY MEDICALLY DETERMINABLE
PHYSICAL OR MENTAL IMPAIRMENT THAT CAN BE EXPECTED TO RESULT IN DEATH OR CAN BE
EXPECTED TO LAST FOR A CONTINUOUS PERIOD OF NO LESS THAN SIX (6) MONTHS AND THAT
CAUSES THE EMPLOYEE TO BE UNABLE TO PERFORM THE DUTIES OF HIS OR HER POSITION OF
EMPLOYMENT. FOR THIS PURPOSE, THE “COMPANY CONTROLLED GROUP” IS THE
PARTICIPANT’S EMPLOYER AND ALL PERSONS WITH WHOM THE EMPLOYER WOULD BE
CONSIDERED A SINGLE EMPLOYER UNDER CODE SECTIONS 414(B) AND 414(C); PROVIDED
THAT, IN APPLYING CODE SECTIONS 1563(A)(1), (2) AND (3) FOR PURPOSES OF
DETERMINING A CONTROLLED GROUP OF CORPORATIONS UNDER CODE SECTION 414(B), THE
LANGUAGE “AT LEAST 50 PERCENT” SHALL BE USED INSTEAD OF “AT LEAST 80 PERCENT”
EACH PLACE IT APPEARS THEREIN, AND IN APPLYING TREAS. REGS. § 1.414(C)-2 FOR
PURPOSES OF DETERMINING TRADES OR BUSINESSES THAT ARE UNDER COMMON CONTROL FOR
PURPOSES OF CODE SECTION 414(C), “AT LEAST 50 PERCENT” SHALL BE USED INSTEAD OF
“AT LEAST 80 PERCENT” EACH PLACE IT APPEARS THEREIN. IF AN EMPLOYER WHO IS AN
AFFILIATE (I.E., NOT THE PRINCIPAL SPONSOR) CEASES TO BE AN AFFILIATE BECAUSE OF
A SALE OF SUBSTANTIALLY ALL THE STOCK OR ASSETS OF THAT EMPLOYER, THEN
PARTICIPANTS WHO ARE EMPLOYED BY THAT EMPLOYER AND WHO CEASE TO BE EMPLOYED BY
THAT EMPLOYER IN CONNECTION WITH THE SALE OF SUBSTANTIALLY ALL THE STOCK OR
ASSETS OF THAT EMPLOYER SHALL BE DEEMED TO HAVE THEREBY HAD A TERMINATION OF
EMPLOYMENT FOR THE PURPOSES OF COMMENCING DISTRIBUTIONS FROM THIS PLAN.


 


1.49         “TRUST” SHALL MEAN ONE OR MORE TRUSTS ESTABLISHED PURSUANT TO THAT
CERTAIN MASTER TRUST AGREEMENT BETWEEN THE PRINCIPAL SPONSOR AND THE TRUSTEE
NAMED THEREIN, AS AMENDED FROM TIME TO TIME.


 


1.50         “UNFORESEEABLE FINANCIAL EMERGENCY” SHALL MEAN AN UNANTICIPATED
EMERGENCY THAT IS CAUSED BY AN EVENT BEYOND THE CONTROL OF THE PARTICIPANT THAT
WOULD RESULT IN SEVERE FINANCIAL HARDSHIP TO THE PARTICIPANT RESULTING FROM
(I) A SUDDEN AND UNEXPECTED ILLNESS OR ACCIDENT OF THE PARTICIPANT, THE
PARTICIPANT’S SPOUSE, OR A DEPENDENT OF THE PARTICIPANT, (II) A LOSS OF THE
PARTICIPANT’S PROPERTY DUE


 

 

-8-


 

Hormel Foods Corporation

Executive Deferred Income Plan II

Master Plan Document (2008 Restatement (2nd))

 

 


TO CASUALTY, OR (III) SUCH OTHER SIMILAR EXTRAORDINARY AND UNFORESEEABLE
CIRCUMSTANCES ARISING AS A RESULT OF EVENTS BEYOND THE CONTROL OF THE
PARTICIPANT, ALL AS DETERMINED IN THE SOLE DISCRETION OF THE COMMITTEE.


 


1.51         “YEARS OF SERVICE” SHALL MEAN THE TOTAL NUMBER OF FULL YEARS IN
WHICH A PARTICIPANT HAS BEEN EMPLOYED BY ONE OR MORE EMPLOYERS. FOR PURPOSES OF
THIS DEFINITION, A YEAR OF EMPLOYMENT SHALL BE A 365 DAY PERIOD (OR 366 DAY
PERIOD IN THE CASE OF A LEAP YEAR) THAT, FOR THE FIRST YEAR OF EMPLOYMENT,
COMMENCES ON THE EMPLOYEE’S DATE OF HIRING AND THAT, FOR ANY SUBSEQUENT YEAR,
COMMENCES ON AN ANNIVERSARY OF THAT HIRING DATE. THE COMMITTEE SHALL MAKE A
DETERMINATION AS TO WHETHER ANY PARTIAL YEAR OF EMPLOYMENT SHALL BE COUNTED AS A
YEAR OF SERVICE.


 


ARTICLE 2


SELECTION, ENROLLMENT, ELIGIBILITY


 


2.1           SELECTION BY COMMITTEE. PARTICIPATION IN THE PLAN SHALL BE LIMITED
TO A SELECT GROUP OF MANAGEMENT AND HIGHLY COMPENSATED EMPLOYEES OF THE
EMPLOYER, AS DETERMINED BY THE COMMITTEE IN ITS SOLE DISCRETION. FROM THAT
GROUP, THE COMMITTEE SHALL SELECT, IN ITS SOLE DISCRETION, EMPLOYEES TO
PARTICIPATE IN THE PLAN.


 


2.2           ENROLLMENT AND ELIGIBILITY REQUIREMENTS; COMMENCEMENT OF
PARTICIPATION.


 


(A)           AS A CONDITION TO PARTICIPATION, EACH SELECTED EMPLOYEE WHO IS
ELIGIBLE TO PARTICIPATE IN THE PLAN SHALL COMPLETE, EXECUTE AND RETURN TO THE
PRINCIPAL SPONSOR AN ELECTION FORM AND A BENEFICIARY DESIGNATION FORM . IN
ADDITION, THE COMMITTEE SHALL ESTABLISH FROM TIME TO TIME SUCH OTHER ENROLLMENT
REQUIREMENTS AS IT DETERMINES IN ITS SOLE DISCRETION ARE NECESSARY.


 


(B)           EACH SELECTED EMPLOYEE WHO IS ELIGIBLE TO PARTICIPATE IN THE PLAN
SHALL COMMENCE PARTICIPATION IN THE PLAN ONLY AFTER THE EMPLOYEE HAS MET ALL
ENROLLMENT REQUIREMENTS SET FORTH IN THIS PLAN AND REQUIRED BY THE PRINCIPAL
SPONSOR, INCLUDING RETURNING ALL REQUIRED DOCUMENTS TO THE PRINCIPAL SPONSOR
WITHIN THE SPECIFIED TIME PERIOD. NOTWITHSTANDING THE FOREGOING, THE PRINCIPAL
SPONSOR SHALL PROCESS SUCH PARTICIPANT’S DEFERRAL ELECTION AS SOON AS
ADMINISTRATIVELY PRACTICABLE AFTER SUCH DEFERRAL ELECTION IS SUBMITTED TO THE
PRINCIPAL SPONSOR.


 


(C)           IF AN EMPLOYEE FAILS TO MEET ALL REQUIREMENTS CONTAINED IN THIS
SECTION 2.2 WITHIN THE PERIOD REQUIRED, THAT EMPLOYEE SHALL NOT BE ELIGIBLE TO
PARTICIPATE IN THE PLAN DURING SUCH PLAN YEAR.


 


2.3           TERMINATION OF PARTICIPATION AND/OR DEFERRALS. THE COMMITTEE SHALL
HAVE THE RIGHT, IN ITS SOLE DISCRETION, TO (I) PREVENT THE PARTICIPANT FROM
MAKING FUTURE DEFERRAL ELECTIONS, AND/OR (II) TAKE FURTHER ACTION THAT THE
COMMITTEE DEEMS APPROPRIATE. IN THE EVENT THAT A PARTICIPANT IS NO LONGER
ELIGIBLE TO DEFER COMPENSATION UNDER THIS PLAN, THE PARTICIPANT’S ACCOUNT
BALANCE SHALL CONTINUE TO BE GOVERNED BY THE TERMS OF THIS PLAN UNTIL SUCH TIME
AS THE PARTICIPANT’S ACCOUNT BALANCE IS PAID IN ACCORDANCE WITH THE TERMS OF
THIS PLAN.

 

 

-9-


 

Hormel Foods Corporation

Executive Deferred Income Plan II

Master Plan Document (2008 Restatement (2nd))

 

 


ARTICLE 3


DEFERRAL COMMITMENTS/DISCRETIONARY CONTRIBUTION AMOUNTS/VESTING/CREDITING/TAXES


 


3.1           MINIMUM DEFERRALS.


 


(A)           BASE ANNUAL SALARY, BONUS, LTIP AMOUNTS, OPERATOR SHARE DIVIDENDS
AND OPERATOR SHARE BONUS. FOR EACH DEFERRAL PERIOD, A PARTICIPANT MAY ELECT TO
DEFER, AS HIS OR HER ANNUAL DEFERRAL AMOUNT, BASE ANNUAL SALARY, BONUS, LTIP
AMOUNTS, OPERATOR SHARE DIVIDENDS AND/OR OPERATOR SHARE BONUS IN THE FOLLOWING
MINIMUM AMOUNTS FOR EACH DEFERRAL ELECTED:


 

 

Deferral

 

 

Minimum Amount

 

Base Annual Salary

$0

Bonus

$2,000

LTIP Amounts

$2,000

Operator Share Dividends

$0

Operator Share Bonus

$2,000

 

If an election is made for less than the stated minimum amounts, or if no
election is made, the amount deferred shall be zero. If, at any time after the
beginning of a Deferral Period, a Participant has deferred less than the stated
minimum amounts for that Deferral Period, any amount credited to the
Participant’s Account Balance as the Annual Deferral Amount for that Deferral
Period shall be distributed to the Participant within 60 days after the last day
of the Deferral Period.

 


(B)           SHORT DEFERRAL PERIOD. NOTWITHSTANDING THE FOREGOING, IF A
PARTICIPANT FIRST BECOMES A PARTICIPANT AFTER THE FIRST DAY OF A DEFERRAL
PERIOD, THE MINIMUM ANNUAL DEFERRAL AMOUNT SHALL BE AN AMOUNT EQUAL TO THE
MINIMUM SET FORTH ABOVE, MULTIPLIED BY A FRACTION, THE NUMERATOR OF WHICH IS THE
NUMBER OF COMPLETE MONTHS REMAINING IN THE DEFERRAL PERIOD AND THE DENOMINATOR
OF WHICH IS THE TOTAL NUMBER OF MONTHS IN THE DEFERRAL PERIOD.


 


3.2           MAXIMUM DEFERRAL.


 


(A)           BASE ANNUAL SALARY, BONUS, LTIP AMOUNTS AND OPERATOR SHARE
DIVIDENDS AND OPERATOR SHARE BONUS. FOR EACH DEFERRAL PERIOD, A PARTICIPANT MAY
ELECT TO DEFER, AS HIS OR HER ANNUAL DEFERRAL AMOUNT, BASE ANNUAL SALARY, BONUS,
LTIP AMOUNTS, OPERATOR SHARE DIVIDENDS AND/OR OPERATOR SHARE BONUS UP TO THE
FOLLOWING MAXIMUM PERCENTAGES FOR EACH DEFERRAL ELECTED:

 

 

-10-


 

Hormel Foods Corporation

Executive Deferred Income Plan II

Master Plan Document (2008 Restatement (2nd))

 

 

 

Deferral

 

 

Maximum Amount

 

Base Annual Salary

40%

Bonus

100%

LTIP Amounts

100%

Operator Share Dividends

40%

Operator Share Bonus

100%

 


(B)           SHORT DEFERRAL PERIOD. NOTWITHSTANDING THE FOREGOING, IF A
PARTICIPANT FIRST BECOMES A PARTICIPANT AFTER THE FIRST DAY OF A DEFERRAL
PERIOD, THE MAXIMUM ANNUAL DEFERRAL AMOUNT (I) WITH RESPECT TO BASE ANNUAL
SALARY SHALL BE LIMITED TO THE AMOUNT OF COMPENSATION NOT YET EARNED BY THE
PARTICIPANT AS OF THE DATE THE PARTICIPANT SUBMITS A PLAN AGREEMENT AND ELECTION
FORM TO THE COMMITTEE FOR ACCEPTANCE, AND (II) WITH RESPECT TO BONUS, LTIP
AMOUNTS, OPERATOR SHARE DIVIDENDS AND OPERATOR SHARE BONUS SHALL BE LIMITED TO
THOSE AMOUNTS DEEMED ELIGIBLE FOR DEFERRAL, IN THE SOLE DISCRETION OF THE
COMMITTEE.


 


3.3           ELECTION TO DEFER; EFFECT OF ELECTION FORM.


 


(A)           PLAN YEAR COMPENSATION. A PARTICIPANT MAY MAKE A DEFERRAL ELECTION
TO DEFER BASE ANNUAL SALARY AND/OR OPERATOR SHARE DIVIDENDS NOT LATER THAN THE
LAST DAY OF THE PLAN YEAR IMMEDIATELY PRECEDING THE PLAN YEAR TO WHICH THE BASE
ANNUAL SALARY AND OPERATOR SHARE DIVIDENDS RELATE. THE PARTICIPANT’S ELECTION
SHALL INCLUDE SUCH OTHER ELECTIONS AS THE COMMITTEE DEEMS NECESSARY OR DESIRABLE
UNDER THE PLAN. FOR THESE ELECTIONS TO BE VALID, THE ELECTION FORM MUST BE
COMPLETED AND SIGNED BY THE PARTICIPANT, TIMELY DELIVERED TO THE COMMITTEE (IN
ACCORDANCE WITH SECTION 2.2 ABOVE) AND ACCEPTED BY THE COMMITTEE. THE
PARTICIPANT’S ELECTION SHALL BECOME IRREVOCABLE AS OF THE FIRST DAY OF THE PLAN
YEAR TO WHICH THE BASE ANNUAL SALARY AND/OR OPERATOR SHARE DIVIDENDS RELATE. IF
NO SUCH ELECTION FORM IS TIMELY DELIVERED FOR A PLAN YEAR, THE ANNUAL DEFERRAL
AMOUNTS SHALL BE ZERO FOR THAT PLAN YEAR.


 


(B)           FISCAL YEAR COMPENSATION. NOTWITHSTANDING THE FOREGOING, AN
IRREVOCABLE ELECTION PERTAINING TO AN OPERATOR SHARE BONUS WHICH QUALIFIES AS
“FISCAL YEAR COMPENSATION” MAY BE MADE BY TIMELY DELIVERING AN ELECTION FORM TO
THE PRINCIPAL SPONSOR, IN ACCORDANCE WITH THE TERMS OF THE PLAN, BEFORE THE
FIRST DAY OF THE PRINCIPAL SPONSOR’S FISCAL YEAR FOR WHICH THE ELECTION IS MADE.
“FISCAL YEAR COMPENSATION” SHALL MEAN COMPENSATION RELATING TO A PERIOD OF
SERVICE COEXTENSIVE WITH ONE OR MORE CONSECUTIVE FISCAL YEARS OF THE EMPLOYER,
OF WHICH NO AMOUNT IS PAID OR PAYABLE DURING THE SERVICE PERIOD.


 


(C)           PERFORMANCE-BASED COMPENSATION. NOTWITHSTANDING THE FOREGOING, AN
IRREVOCABLE DEFERRAL ELECTION PERTAINING TO BONUS AND LTIP AMOUNTS WHICH QUALIFY
AS “PERFORMANCE-BASED COMPENSATION” MAY BE MADE BY TIMELY DELIVERING AN ELECTION
FORM TO THE PRINCIPAL SPONSOR, IN ACCORDANCE WITH THE TERMS OF THE PLAN, NO
LATER THAN SIX MONTHS BEFORE THE END OF THE PERFORMANCE PERIOD (BUT IN ALL
EVENTS BEFORE SUCH COMPENSATION BECOMES READILY ASCERTAINABLE).
“PERFORMANCE-BASED COMPENSATION” SHALL BE COMPENSATION BASED ON SERVICES
PERFORMED OVER A PERIOD OF AT LEAST 12 MONTHS, IN ACCORDANCE WITH CODE
SECTION 409A AND RELATED GUIDANCE.

 

 

-11-


 

Hormel Foods Corporation

Executive Deferred Income Plan II

Master Plan Document (2008 Restatement (2nd))

 

 


(D)           NEWLY ELIGIBLE PARTICIPANTS. NOTWITHSTANDING THE FOREGOING, A
SELECTED EMPLOYEE WHO FIRST BECOMES ELIGIBLE TO PARTICIPATE IN THIS PLAN (AND
ALL LIKE-KIND PLANS AGGREGATED TO THIS PLAN FOR PURPOSES OF CODE SECTION 409A)
AFTER THE FIRST DAY OF A DEFERRAL PERIOD, THE COMMITTEE MAY PERMIT THE
PARTICIPANT TO MAKE A DEFERRAL ELECTION WITHIN 30 DAYS AFTER HE OR SHE FIRST
BECOMES ELIGIBLE TO PARTICIPATE IN THE PLAN, OR WITHIN SUCH OTHER EARLIER
DEADLINE AS MAY BE ESTABLISHED BY THE COMMITTEE, IN ITS SOLE DISCRETION, IN
ORDER TO PARTICIPATE FOR SUCH PERIOD. IN SUCH EVENT, SUCH PERSON’S PARTICIPATION
IN THIS PLAN SHALL NOT COMMENCE EARLIER THAN 30 DAYS AFTER HE OR SHE FIRST
BECOMES ELIGIBLE TO PARTICIPATE IN THE PLAN, AND SUCH PERSON SHALL NOT BE
PERMITTED TO DEFER UNDER THIS PLAN ANY PORTION OF HIS OR HER BASE SALARY, BONUS,
LTIP AMOUNTS, OPERATOR SHARE DIVIDENDS OR OPERATOR SHARE BONUS THAT ARE PAID
WITH RESPECT TO SERVICES PERFORMED PRIOR TO HIS OR HER PARTICIPATION
COMMENCEMENT DATE, EXCEPT TO THE EXTENT PERMISSIBLE UNDER CODE SECTION 409A AND
RELATED TREASURY GUIDANCE OR REGULATIONS.


 


3.4           WITHHOLDING AND CREDITING OF ANNUAL DEFERRAL AMOUNTS. FOR EACH
PLAN YEAR, THE BASE ANNUAL SALARY PORTION OF THE ANNUAL DEFERRAL AMOUNT SHALL BE
WITHHELD FROM EACH REGULARLY SCHEDULED BASE ANNUAL SALARY PAYROLL IN EQUAL
AMOUNTS, AS ADJUSTED FROM TIME TO TIME FOR INCREASES AND DECREASES IN BASE
ANNUAL SALARY. THE BONUS, LTIP AMOUNTS, OPERATOR SHARE DIVIDENDS AND OPERATOR
SHARE BONUS SHALL BE WITHHELD AT THE TIME THE BONUS, LTIP AMOUNTS, OPERATOR
SHARE DIVIDENDS OR OPERATOR SHARE BONUS ARE OR OTHERWISE WOULD BE PAID TO THE
PARTICIPANT, WHETHER OR NOT THIS OCCURS DURING THE APPLICABLE DEFERRAL PERIOD
ITSELF. ANNUAL DEFERRAL AMOUNTS SHALL BE CREDITED TO A PARTICIPANT’S ANNUAL
DEFERRAL ACCOUNT AT THE TIME SUCH AMOUNTS WOULD OTHERWISE HAVE BEEN PAID TO THE
PARTICIPANT.


 


3.5           ANNUAL DISCRETIONARY CONTRIBUTION AMOUNT.


 


(A)           FOR EACH PLAN YEAR, AN EMPLOYER MAY BE REQUIRED TO CREDIT AMOUNTS
TO A PARTICIPANT’S DISCRETIONARY CONTRIBUTION ACCOUNT IN ACCORDANCE WITH
EMPLOYMENT OR OTHER AGREEMENTS ENTERED INTO BETWEEN THE PARTICIPANT AND THE
EMPLOYER. SUCH AMOUNTS SHALL BE CREDITED ON THE DATE OR DATES PRESCRIBED BY SUCH
AGREEMENTS.


 


(B)           FOR EACH PLAN YEAR, AN EMPLOYER, IN ITS SOLE DISCRETION, MAY, BUT
IS NOT REQUIRED TO, CREDIT ANY AMOUNT IT DESIRES TO ANY PARTICIPANT’S
DISCRETIONARY CONTRIBUTION ACCOUNT UNDER THIS PLAN, WHICH AMOUNT SHALL BE FOR
THAT PARTICIPANT THE ANNUAL DISCRETIONARY CONTRIBUTION AMOUNT FOR THAT PLAN
YEAR. THE AMOUNT SO CREDITED TO A PARTICIPANT MAY BE SMALLER OR LARGER THAN THE
AMOUNT CREDITED TO ANY OTHER PARTICIPANT, AND THE AMOUNT CREDITED TO ANY
PARTICIPANT FOR A PLAN YEAR MAY BE ZERO, EVEN THOUGH ONE OR MORE OTHER
PARTICIPANTS RECEIVE AN ANNUAL DISCRETIONARY CONTRIBUTION AMOUNT FOR THAT PLAN
YEAR. THE ANNUAL DISCRETIONARY CONTRIBUTION AMOUNT DESCRIBED IN THIS
SECTION 3.5(B), IF ANY, SHALL BE CREDITED AS OF THE LAST DAY OF THE PLAN YEAR.
IF A PARTICIPANT IS NOT EMPLOYED BY AN EMPLOYER AS OF THE LAST DAY OF A PLAN
YEAR OTHER THAN BY REASON OF HIS OR HER RETIREMENT OR DEATH WHILE EMPLOYED, THE
ANNUAL DISCRETIONARY CONTRIBUTION AMOUNT FOR THAT PLAN YEAR SHALL BE ZERO.


 

 

-12-


 

Hormel Foods Corporation

Executive Deferred Income Plan II

Master Plan Document (2008 Restatement (2nd))

 

 


3.6           VESTING.


 


(A)           A PARTICIPANT SHALL AT ALL TIMES BE 100% VESTED IN HIS OR HER
ANNUAL DEFERRAL ACCOUNTS, RESTRICTED STOCK ACCOUNT, STOCK OPTION GAIN ACCOUNT
AND PROFIT SHARING ACCOUNT.


 


(B)           A PARTICIPANT SHALL BE VESTED IN HIS OR HER DISCRETIONARY
CONTRIBUTION ACCOUNT IN ACCORDANCE WITH THE VESTING SCHEDULE(S) SET FORTH IN HIS
OR HER PLAN AGREEMENT, EMPLOYMENT AGREEMENT OR ANY OTHER AGREEMENT ENTERED INTO
BETWEEN THE PARTICIPANT AND HIS OR HER EMPLOYER. IF NOT ADDRESSED IN SUCH
AGREEMENTS, A PARTICIPANT SHALL VEST IN HIS OR HER DISCRETIONARY CONTRIBUTION
ACCOUNT IN ACCORDANCE WITH THE SCHEDULE DECLARED BY THE COMMITTEE IN ITS SOLE
DISCRETION.


 


3.7           CREDITING/DEBITING OF ACCOUNT BALANCES. IN ACCORDANCE WITH, AND
SUBJECT TO, THE RULES AND PROCEDURES THAT ARE ESTABLISHED FROM TIME TO TIME BY
THE COMMITTEE, IN ITS SOLE DISCRETION, AMOUNTS SHALL BE CREDITED OR DEBITED TO A
PARTICIPANT’S ACCOUNT BALANCE IN ACCORDANCE WITH THE FOLLOWING RULES:


 


(A)           MEASUREMENT FUNDS. SUBJECT TO THE RESTRICTIONS FOUND IN THIS
SECTION 3.7, THE PARTICIPANT MAY ELECT ONE OR MORE OF THE MEASUREMENT FUNDS
SELECTED BY THE COMMITTEE, IN ITS SOLE DISCRETION, WHICH ARE BASED ON CERTAIN
MUTUAL FUNDS (THE “MEASUREMENT FUNDS”), FOR THE PURPOSE OF CREDITING OR DEBITING
ADDITIONAL AMOUNTS TO HIS OR HER ACCOUNT BALANCE. AS NECESSARY, THE COMMITTEE
MAY, IN ITS SOLE DISCRETION, DISCONTINUE, SUBSTITUTE OR ADD A MEASUREMENT FUND.
EACH SUCH ACTION WILL TAKE EFFECT AS OF THE FIRST DAY OF THE FIRST CALENDAR
QUARTER THAT BEGINS AT LEAST THIRTY (30) DAYS AFTER THE DAY ON WHICH THE
COMMITTEE GIVES PARTICIPANTS ADVANCE WRITTEN NOTICE OF SUCH CHANGE.


 


(B)           ELECTION OF MEASUREMENT FUNDS. SUBJECT TO THE RESTRICTIONS FOUND
IN THIS SECTION 3.7, A PARTICIPANT, IN CONNECTION WITH HIS OR HER INITIAL
DEFERRAL ELECTION IN ACCORDANCE WITH SECTION 3.3(A) ABOVE, SHALL ELECT, ON THE
ELECTION FORM, ONE OR MORE MEASUREMENT FUND(S) (AS DESCRIBED ABOVE) TO BE USED
TO DETERMINE THE AMOUNTS TO BE CREDITED OR DEBITED TO HIS OR HER ACCOUNT
BALANCE. IF A PARTICIPANT DOES NOT ELECT ANY OF THE MEASUREMENT FUNDS AS
DESCRIBED IN THE PREVIOUS SENTENCE, THE PARTICIPANT’S ACCOUNT BALANCE SHALL
AUTOMATICALLY BE ALLOCATED INTO THE LOWEST-RISK MEASUREMENT FUND, AS DETERMINED
BY THE COMMITTEE, IN ITS SOLE DISCRETION. SUBJECT TO THE RESTRICTIONS FOUND IN
SECTION 3.7, THE PARTICIPANT MAY (BUT IS NOT REQUIRED TO) ELECT, BY SUBMITTING
AN ELECTION FORM TO THE COMMITTEE THAT IS ACCEPTED BY THE COMMITTEE, TO ADD OR
DELETE ONE OR MORE MEASUREMENT FUND(S) TO BE USED TO DETERMINE THE AMOUNTS TO BE
CREDITED OR DEBITED TO HIS OR HER ACCOUNT BALANCE, OR TO CHANGE THE PORTION OF
HIS OR HER ACCOUNT BALANCE ALLOCATED TO EACH PREVIOUSLY OR NEWLY ELECTED
MEASUREMENT FUND. IF AN ELECTION IS MADE IN ACCORDANCE WITH THE PREVIOUS
SENTENCE, IT SHALL APPLY AS OF THE FIRST BUSINESS DAY DEEMED REASONABLY
PRACTICABLE BY THE COMMITTEE, IN ITS SOLE DISCRETION, AND SHALL CONTINUE
THEREAFTER FOR EACH SUBSEQUENT DAY IN WHICH THE PARTICIPANT PARTICIPATES IN THE
PLAN, UNLESS CHANGED IN ACCORDANCE WITH THE PREVIOUS SENTENCE.


 


(C)           DECLARED RATE MEASUREMENT FUND. SUBJECT TO THE RESTRICTIONS FOUND
IN THIS SECTION 3.7, A PARTICIPANT MAY ALLOCATE OR RE-ALLOCATE ANY PORTION OF
HIS OR HER ACCOUNT BALANCE TO THE

 

 

-13-


 

Hormel Foods Corporation

Executive Deferred Income Plan II

Master Plan Document (2008 Restatement (2nd))

 

 


DECLARED RATE MEASUREMENT FUND, AT ANY TIME. THE RATE OF INTEREST CREDITED ON
AMOUNTS ALLOCATED TO THE DECLARED RATE MEASUREMENT FUND SHALL BE THE CREDITING
RATE AND SUCH INTEREST SHALL BE CREDITED AND COMPOUNDED ON A DAILY BASIS TO A
PARTICIPANT’S ACCOUNT BALANCE.


 


(D)           PROPORTIONATE ALLOCATION. IN MAKING ANY ELECTION, THE PARTICIPANT
SHALL SPECIFY ON THE ELECTION FORM, IN INCREMENTS OF ONE PERCENT (1%), THE
PERCENTAGE OF HIS OR HER ACCOUNT BALANCE TO BE ALLOCATED TO A MEASUREMENT FUND
(AS IF THE PARTICIPANT WAS MAKING AN INVESTMENT IN THAT MEASUREMENT FUND WITH
THAT PORTION OF HIS OR HER ACCOUNT BALANCE).


 


(E)           CREDITING OR DEBITING METHOD. THE PERFORMANCE OF EACH ELECTED
MEASUREMENT FUND (EITHER POSITIVE OR NEGATIVE) WILL BE DETERMINED BY THE
COMMITTEE, IN ITS REASONABLE DISCRETION, BASED ON THE PERFORMANCE OF THE
MEASUREMENT FUNDS THEMSELVES. A PARTICIPANT’S ACCOUNT BALANCE SHALL BE CREDITED
OR DEBITED ON A DAILY BASIS BASED ON THE PERFORMANCE OF EACH MEASUREMENT FUND
SELECTED BY THE PARTICIPANT, SUCH PERFORMANCE BEING DETERMINED BY THE COMMITTEE
IN ITS SOLE DISCRETION.


 


(F)            NO ACTUAL INVESTMENT. NOTWITHSTANDING ANY OTHER PROVISION OF THIS
PLAN THAT MAY BE INTERPRETED TO THE CONTRARY, THE MEASUREMENT FUNDS ARE TO BE
USED FOR MEASUREMENT PURPOSES ONLY, AND A PARTICIPANT’S ELECTION OF ANY SUCH
MEASUREMENT FUND, THE ALLOCATION TO HIS OR HER ACCOUNT BALANCE THERETO, THE
CALCULATION OF ADDITIONAL AMOUNTS AND THE CREDITING OR DEBITING OF SUCH AMOUNTS
TO A PARTICIPANT’S ACCOUNT BALANCE SHALL NOT BE CONSIDERED OR CONSTRUED IN ANY
MANNER AS AN ACTUAL INVESTMENT OF HIS OR HER ACCOUNT BALANCE IN ANY SUCH
MEASUREMENT FUND. IN THE EVENT THAT THE PRINCIPAL SPONSOR OR THE TRUSTEE (AS
THAT TERM IS DEFINED IN THE TRUST), IN ITS OWN DISCRETION, DECIDES TO INVEST
FUNDS IN ANY OR ALL OF THE INVESTMENTS ON WHICH THE MEASUREMENT FUNDS ARE BASED,
NO PARTICIPANT SHALL HAVE ANY RIGHTS IN OR TO SUCH INVESTMENTS THEMSELVES.
WITHOUT LIMITING THE FOREGOING, A PARTICIPANT’S ACCOUNT BALANCE SHALL AT ALL
TIMES BE A BOOKKEEPING ENTRY ONLY AND SHALL NOT REPRESENT ANY INVESTMENT MADE ON
HIS OR HER BEHALF BY THE PRINCIPAL SPONSOR OR THE TRUST; THE PARTICIPANT SHALL
AT ALL TIMES REMAIN AN UNSECURED CREDITOR OF THE PRINCIPAL SPONSOR.


 


3.8           FICA AND OTHER TAXES.


 


(A)           ANNUAL DEFERRAL AMOUNTS. FOR EACH DEFERRAL PERIOD IN WHICH AN
ANNUAL DEFERRAL AMOUNT IS BEING WITHHELD FROM A PARTICIPANT, THE PARTICIPANT’S
EMPLOYER(S) SHALL WITHHOLD FROM THAT PORTION OF THE PARTICIPANT’S BASE ANNUAL
SALARY, BONUS, LTIP AMOUNTS, OPERATOR SHARE DIVIDENDS AND/OR OPERATOR SHARE
BONUS THAT ARE NOT BEING DEFERRED, IN A MANNER DETERMINED BY THE EMPLOYER(S),
THE PARTICIPANT’S SHARE OF FICA AND OTHER EMPLOYMENT TAXES ON SUCH ANNUAL
DEFERRAL AMOUNT. IF NECESSARY, THE COMMITTEE MAY REDUCE THE ANNUAL DEFERRAL
AMOUNT IN ORDER TO COMPLY WITH THIS SECTION 3.8.


 


(B)           DISCRETIONARY CONTRIBUTION ACCOUNT. WHEN A PARTICIPANT BECOMES
VESTED IN A PORTION OF HIS OR HER DISCRETIONARY CONTRIBUTION ACCOUNT, THE
PARTICIPANT’S EMPLOYER(S) SHALL WITHHOLD FROM THE PARTICIPANT’S BASE ANNUAL
SALARY, BONUS, LTIP AMOUNTS, OPERATOR SHARE DIVIDENDS AND/OR OPERATOR SHARE
BONUS THAT ARE NOT DEFERRED, IN A MANNER

 

 

-14-


 

Hormel Foods Corporation

Executive Deferred Income Plan II

Master Plan Document (2008 Restatement (2nd))

 

 


DETERMINED BY THE EMPLOYER(S), THE PARTICIPANT’S SHARE OF FICA AND OTHER
EMPLOYMENT TAXES. IF NECESSARY, THE COMMITTEE MAY REDUCE THE VESTED PORTION OF
THE PARTICIPANT’S DISCRETIONARY CONTRIBUTION ACCOUNT IN ORDER TO COMPLY WITH
THIS SECTION 3.8.


 


(C)           DISTRIBUTIONS. THE PARTICIPANT’S EMPLOYER(S), OR THE TRUSTEE OF
THE TRUST, SHALL WITHHOLD FROM ANY PAYMENTS MADE TO A PARTICIPANT UNDER THIS
PLAN ALL FEDERAL, STATE AND LOCAL INCOME, EMPLOYMENT AND OTHER TAXES REQUIRED TO
BE WITHHELD BY THE EMPLOYER(S), OR THE TRUSTEE OF THE TRUST, IN CONNECTION WITH
SUCH PAYMENTS, IN AMOUNTS AND IN A MANNER TO BE DETERMINED IN THE SOLE
DISCRETION OF THE EMPLOYER(S) AND THE TRUSTEE OF THE TRUST.


 


ARTICLE 4


DEDUCTION LIMITATION


 


4.1          DEDUCTION LIMITATION ON BENEFIT PAYMENTS. THE PRINCIPAL SPONSOR MAY
DETERMINE THAT AS A RESULT OF THE APPLICATION OF THE LIMITATION UNDER CODE
SECTION 162(M), A DISTRIBUTION PAYABLE TO A PARTICIPANT PURSUANT TO THIS PLAN
WOULD NOT BE DEDUCTIBLE IF SUCH DISTRIBUTION WERE MADE AT THE TIME REQUIRED BY
THE PLAN. IF THE PRINCIPAL SPONSOR MAKES SUCH A DETERMINATION, THEN THE
DISTRIBUTION SHALL NOT BE PAID TO THE PARTICIPANT UNTIL SUCH TIME AS THE
DISTRIBUTION FIRST BECOMES DEDUCTIBLE. THE AMOUNT OF THE DISTRIBUTION SHALL
CONTINUE TO BE ADJUSTED IN ACCORDANCE WITH SECTION 3.7 ABOVE UNTIL IT IS
DISTRIBUTED TO THE PARTICIPANT. THE AMOUNT OF THE DISTRIBUTION, PLUS AMOUNTS
CREDITED OR DEBITED THEREON, SHALL BE PAID TO THE PARTICIPANT OR HIS OR HER
BENEFICIARY (IN THE EVENT OF THE PARTICIPANT’S DEATH) AT THE EARLIEST POSSIBLE
DATE, AS DETERMINED BY THE PRINCIPAL SPONSOR, ON WHICH THE DEDUCTIBILITY OF
COMPENSATION PAID OR PAYABLE TO THE PARTICIPANT FOR THE TAXABLE YEAR OF THE
PRINCIPAL SPONSOR DURING WHICH THE DISTRIBUTION IS MADE WILL NOT BE LIMITED BY
SECTION 162(M). NOTWITHSTANDING THE FOREGOING, THE COMMITTEE SHALL INTERPRET
THIS PROVISION IN A MANNER THAT IS CONSISTENT WITH CODE SECTION 409A AND OTHER
APPLICABLE TAX LAW, INCLUDING BUT NOT LIMITED TO GUIDANCE ISSUED AFTER THE
EFFECTIVE DATE OF THIS PLAN.


 


ARTICLE 5


IN-SERVICE DISTRIBUTION; UNFORESEEABLE FINANCIAL EMERGENCIES;


WITHDRAWAL ELECTION


 


5.1           IN-SERVICE DISTRIBUTION. IN CONNECTION WITH EACH ELECTION TO DEFER
AN ANNUAL DEFERRAL AMOUNT, A PARTICIPANT MAY IRREVOCABLY ELECT TO RECEIVE AN
IN-SERVICE DISTRIBUTION FROM THE PLAN WITH RESPECT TO ALL OR A PORTION OF THE
ANNUAL DEFERRAL AMOUNT. THE IN-SERVICE DISTRIBUTION SHALL BE A LUMP SUM PAYMENT
IN AN AMOUNT THAT IS EQUAL TO THE PORTION OF THE ANNUAL DEFERRAL AMOUNT THAT THE
PARTICIPANT ELECTED TO HAVE DISTRIBUTED AS AN IN-SERVICE DISTRIBUTION, PLUS
AMOUNTS CREDITED OR DEBITED IN THE MANNER PROVIDED IN SECTION 3.7 ABOVE ON THAT
AMOUNT, CALCULATED AS OF THE CLOSE OF BUSINESS ON OR AROUND THE DATE ON WHICH
THE IN-SERVICE DISTRIBUTION BECOMES PAYABLE, AS DETERMINED BY THE COMMITTEE IN
ITS SOLE DISCRETION. SUBJECT TO THE OTHER TERMS AND CONDITIONS OF THIS PLAN,
EACH IN-SERVICE DISTRIBUTION ELECTED SHALL BE PAID OUT DURING A SIXTY (60) DAY
PERIOD COMMENCING IMMEDIATELY AFTER THE FIRST DAY OF ANY PLAN YEAR DESIGNATED BY
THE PARTICIPANT. THE PLAN YEAR DESIGNATED BY THE PARTICIPANT MUST BE AT LEAST
THREE PLAN YEARS AFTER THE END OF THE PLAN YEAR IN WHICH THE ANNUAL DEFERRAL
AMOUNT IS ACTUALLY DEFERRED. BY WAY OF EXAMPLE, IF AN IN-SERVICE DISTRIBUTION IS
ELECTED FOR ANNUAL DEFERRAL AMOUNTS THAT ARE DEFERRED IN THE PLAN YEAR
COMMENCING JANUARY 1, 2005, THE IN-SERVICE DISTRIBUTION WOULD BECOME PAYABLE
DURING A SIXTY

 

 

-15-


 

Hormel Foods Corporation

Executive Deferred Income Plan II

Master Plan Document (2008 Restatement (2nd))

 

 


(60) DAY PERIOD COMMENCING JANUARY 1, 2009.  A PARTICIPANT MAY ELECT TO CHANGE
TO AN ALLOWABLE ALTERNATIVE PAYOUT DATE IN ACCORDANCE WITH THIS SECTION 5.1 BY
SUBMITTING A NEW ELECTION FORM TO THE COMMITTEE, SUBJECT TO THE FOLLOWING:


 


(A)           A PARTICIPANT MAY ONLY ELECT TO CHANGE AN IN-SERVICE DISTRIBUTION
DATE ONE TIME;


 


(B)           SUCH IN-SERVICE DISTRIBUTION ELECTION FORM MUST BE SUBMITTED TO
AND ACCEPTED BY THE COMMITTEE AT LEAST 12 MONTHS PRIOR TO THE PARTICIPANT’S
PREVIOUSLY DESIGNATED IN-SERVICE DISTRIBUTION DATE;


 


(C)           THE NEW IN-SERVICE DISTRIBUTION DATE SELECTED BY THE PARTICIPANT
MUST BE THE FIRST DAY OF A PLAN YEAR, AND MUST BE AT LEAST FIVE YEARS AFTER THE
PREVIOUSLY DESIGNATED IN-SERVICE DISTRIBUTION DATE; AND


 


(D)           THE ELECTION OF THE NEW IN-SERVICE DISTRIBUTION DATE SHALL HAVE NO
EFFECT UNTIL AT LEAST 12 MONTHS AFTER THE DATE ON WHICH THE ELECTION IS MADE.


 


5.2           OTHER BENEFITS TAKE PRECEDENCE OVER IN-SERVICE DISTRIBUTIONS.
SHOULD AN EVENT OCCUR THAT TRIGGERS A BENEFIT UNDER ARTICLE 6, 7, 8, 9 OR 10,
ANY ANNUAL DEFERRAL AMOUNT, PLUS AMOUNTS CREDITED OR DEBITED THEREON, THAT IS
SUBJECT TO AN IN-SERVICE DISTRIBUTION ELECTION UNDER SECTION 5.1 SHALL NOT BE
PAID IN ACCORDANCE WITH SECTION 5.1 BUT SHALL BE PAID IN ACCORDANCE WITH THE
OTHER APPLICABLE ARTICLE.


 


5.3           WITHDRAWAL PAYOUT/SUSPENSIONS FOR UNFORESEEABLE FINANCIAL
EMERGENCIES. IF THE PARTICIPANT EXPERIENCES AN UNFORESEEABLE FINANCIAL
EMERGENCY, THE PARTICIPANT MAY PETITION THE COMMITTEE (I) TO SUSPEND DEFERRALS
OF BASE ANNUAL SALARY, BONUS, LTIP AMOUNTS, OPERATOR SHARE DIVIDENDS AND
OPERATOR SHARE BONUS REQUIRED TO BE MADE BY SUCH PARTICIPANT, TO THE EXTENT
DEEMED NECESSARY BY THE COMMITTEE TO SATISFY THE UNFORESEEABLE FINANCIAL
EMERGENCY, OR (II) TO SUSPEND DEFERRALS OF BASE ANNUAL SALARY, BONUS, LTIP
AMOUNTS, OPERATOR SHARE DIVIDEND AND OPERATOR SHARE BONUS REQUIRED TO BE MADE BY
SUCH PARTICIPANT, TO THE EXTENT DEEMED NECESSARY BY THE COMMITTEE TO SATISFY THE
UNFORESEEABLE FINANCIAL EMERGENCY, AND RECEIVE A PARTIAL OR FULL PAYOUT FROM THE
PLAN. THE PAYOUT SHALL NOT EXCEED THE LESSER OF THE PARTICIPANT’S VESTED ACCOUNT
BALANCE, EXCLUDING THE PORTION OF THE ACCOUNT BALANCE CALCULATED AS IF SUCH
PARTICIPANT WERE RECEIVING A TERMINATION BENEFIT, OR THE AMOUNT REASONABLY
NEEDED TO SATISFY THE UNFORESEEABLE FINANCIAL EMERGENCY. A PARTICIPANT MAY NOT
RECEIVE A PAYOUT FROM THE PLAN TO THE EXTENT THAT THE UNFORESEEABLE FINANCIAL
EMERGENCY IS OR MAY BE RELIEVED (I) THROUGH REIMBURSEMENT OR COMPENSATION BY
INSURANCE OR OTHERWISE, (II) BY LIQUIDATION OF THE PARTICIPANT’S ASSETS, TO THE
EXTENT THE LIQUIDATION OF SUCH ASSETS WOULD NOT ITSELF CAUSE SEVERE FINANCIAL
HARDSHIP OR (III) BY SUSPENSION OF DEFERRALS UNDER THIS PLAN.

 

If the Committee, in its sole discretion, approves a Participant’s petition for
suspension, the Participant’s deferrals under this Plan shall be suspended as of
the date of such approval. If the Committee, in its sole discretion, approves a
Participant’s petition for suspension and payout, the Participant’s deferrals
under this Plan shall be suspended as of the date of such approval and the
Participant shall receive a payout from the Plan within sixty (60) days of the
date of such approval.

 

 

-16-


 

Hormel Foods Corporation

Executive Deferred Income Plan II

Master Plan Document (2008 Restatement (2nd))

 


 


ARTICLE 6


CHANGE IN CONTROL BENEFIT


 


6.1           CHANGE IN CONTROL BENEFIT.  A PARTICIPANT, IN CONNECTION WITH HIS
OR HER COMMENCEMENT OF PARTICIPATION IN THE PLAN, SHALL IRREVOCABLY ELECT ON AN
ELECTION FORM WHETHER TO (I) RECEIVE A LUMP SUM PAYMENT (THE “CHANGE IN CONTROL
BENEFIT”) IN THE EVENT OF THE PARTICIPANT’S RETIREMENT OR TERMINATION OF
EMPLOYMENT WITHIN SIX (6) MONTHS FOLLOWING THE OCCURRENCE OF A CHANGE IN
CONTROL, WHICH SHALL BE EQUAL TO THE PARTICIPANT’S VESTED ACCOUNT BALANCE,
CALCULATED AS OF THE CLOSE OF BUSINESS ON OR AROUND THE PARTICIPANT’S  BENEFIT
DISTRIBUTION DATE, AS DETERMINED BY THE COMMITTEE IN ITS SOLE DISCRETION, OR
(II) TO HAVE HIS OR HER ACCOUNT BALANCE REMAIN SUBJECT TO THE TERMS AND
CONDITIONS OF THE PARTICIPANT’S ELECTION FORM PERTAINING TO THE PARTICIPANT’S
TERMINATION BENEFIT OR RETIREMENT BENEFIT, AS APPLICABLE.  IF A PARTICIPANT DOES
NOT MAKE ANY ELECTION WITH RESPECT TO THE PAYMENT OF THE CHANGE IN CONTROL
BENEFIT, THEN SUCH PARTICIPANT’S ACCOUNT BALANCE SHALL BE SUBJECT TO THE TERMS
AND CONDITIONS OF THE PARTICIPANT’S ELECTION FORM PERTAINING TO THE
PARTICIPANT’S TERMINATION BENEFIT OR RETIREMENT BENEFIT, AS APPLICABLE.


 


6.2           PAYMENT OF CHANGE IN CONTROL BENEFIT.  THE CHANGE IN CONTROL
BENEFIT, IF ANY, SHALL BE PAID TO THE PARTICIPANT IN A LUMP SUM NO LATER THAN
SIXTY (60) DAYS AFTER THE PARTICIPANT’S BENEFIT DISTRIBUTION DATE, WHICH FOR
THIS PURPOSE SHALL MEAN THE DATE ON WHICH THE PARTICIPANT RETIRES OR EXPERIENCES
A TERMINATION OF EMPLOYMENT (EXCEPT THAT, IN THE CASE OF A PARTICIPANT WHO IS A
SPECIFIED EMPLOYEE, THE DATE THAT IS SIX MONTHS AND ONE DAY FOLLOWING THE DATE
ON WHICH THE PARTICIPANT RETIRES OR EXPERIENCES A TERMINATION OF EMPLOYMENT). 
NOTWITHSTANDING THE FOREGOING, THE COMMITTEE SHALL INTERPRET ALL PROVISIONS IN
THIS PLAN RELATING TO A CHANGE IN CONTROL BENEFIT IN A MANNER THAT IS CONSISTENT
WITH CODE SECTION 409A AND OTHER APPLICABLE TAX LAW, INCLUDING BUT NOT LIMITED
TO GUIDANCE ISSUED AFTER THE EFFECTIVE DATE OF THIS PLAN.


 


ARTICLE 7


RETIREMENT BENEFIT


 


7.1           RETIREMENT BENEFIT.  A PARTICIPANT WHO RETIRES SHALL RECEIVE, AS A
RETIREMENT BENEFIT, HIS OR HER VESTED ACCOUNT BALANCE, CALCULATED AS OF THE
CLOSE OF BUSINESS ON OR AROUND  THE OCCURRENCE OF THE PARTICIPANT’S BENEFIT
DISTRIBUTION DATE, AS DETERMINED BY THE COMMITTEE IN ITS SOLE DISCRETION.


 


7.2           PAYMENT OF RETIREMENT BENEFIT.


 


(A)           IN CONNECTION WITH THE PARTICIPANT’S ELECTION TO DEFER AN ANNUAL
DEFERRAL AMOUNT, THE PARTICIPANT SHALL SELECT ONE OF THE FOLLOWING ALTERNATIVE
FORMS OF PAYMENT WITH RESPECT TO THE ANNUAL DEFERRAL ACCOUNT THAT RELATES TO
SUCH ANNUAL DEFERRAL AMOUNT.  THE PARTICIPANT SHALL ELECT ON AN ELECTION FORM TO
RECEIVE APPLICABLE ACCOUNT IN A LUMP SUM OR PURSUANT TO AN INSTALLMENT METHOD OF
TWO TO TWENTY YEARS (24 TO 240 MONTHS) AND SHALL SELECT A BENEFIT DISTRIBUTION
DATE.  THE PARTICIPANT MAY CHANGE THIS ELECTION BY SUBMITTING AN ELECTION
FORM TO THE COMMITTEE IN ACCORDANCE WITH THE FOLLOWING CRITERIA:


 

(I)            THE ELECTION TO MODIFY THE TIME AND/OR FORM OF PAYMENT FOR THE
ANNUAL DEFERRAL ACCOUNT, AS APPLICABLE, SHALL HAVE NO EFFECT UNTIL AT LEAST 12
MONTHS AFTER THE DATE ON WHICH THE ELECTION IS MADE;

 

 

-17-


 

Hormel Foods Corporation

Executive Deferred Income Plan II

Master Plan Document (2008 Restatement (2nd))

 


 

(II)           THE FIRST PAYMENT RELATED TO SUCH ACCOUNT SHALL BE DELAYED AT
LEAST FIVE YEARS FROM THE ORIGINALLY SCHEDULED BENEFIT DISTRIBUTION DATE FOR
SUCH ACCOUNT, AS DESCRIBED IN SECTION 1.9;

 

(III)          THE ELECTION TO MODIFY THE RETIREMENT BENEFIT SHALL HAVE NO
EFFECT UNTIL AT LEAST 12 MONTHS AFTER THE DATE ON WHICH THE ELECTION IS MADE;
AND

 

(IV)          NOTWITHSTANDING THE FOREGOING, THE COMMITTEE SHALL INTERPRET ALL
PROVISIONS RELATING TO CHANGING THE RETIREMENT BENEFIT ELECTION UNDER THIS
ARTICLE 7 IN A MANNER THAT IS CONSISTENT WITH CODE SECTION 409A AND OTHER
APPLICABLE TAX LAW, INCLUDING BUT NOT LIMITED TO GUIDANCE ISSUED AFTER THE
EFFECTIVE DATE OF THIS PLAN.

 


(B)           NOTWITHSTANDING THE FOREGOING, THE PARTICIPANT’S VESTED
DISCRETIONARY CONTRIBUTION ACCOUNT SHALL BE PAID IN A LUMP SUM ON THE JANUARY 1
IMMEDIATELY FOLLOWING THE PARTICIPANT’S RETIREMENT (OR, IN THE CASE OF A
SPECIFIED EMPLOYEE, THE DATE THAT IS SIX MONTHS AND ONE DAY IMMEDIATELY
FOLLOWING THE DATE ON WHICH THE PARTICIPANT RETIRES, IF LATER THAN SUCH
JANUARY 1).


 


(C)           THE ELECTION FORM MOST RECENTLY ACCEPTED BY THE PRINCIPAL SPONSOR
SHALL GOVERN THE PAYOUT OF THE ACCOUNT.  IF A PARTICIPANT DOES NOT MAKE ANY
ELECTION WITH RESPECT TO THE PAYMENT OF AN ANNUAL DEFERRAL AMOUNT, THE ANNUAL
DEFERRAL ACCOUNT THAT RELATES THERETO SHALL BE PAYABLE, TOGETHER WITH THE
PARTICIPANT’S DISCRETIONARY CONTRIBUTION ACCOUNT, IN A LUMP SUM ON THE JANUARY 1
IMMEDIATELY FOLLOWING THE PARTICIPANT’S RETIREMENT (OR, IN THE CASE OF A
SPECIFIED EMPLOYEE, THE DATE THAT IS SIX MONTHS AND ONE DAY IMMEDIATELY
FOLLOWING THE DATE ON WHICH THE PARTICIPANT RETIRES, IF LATER THAN SUCH
JANUARY 1).


 


(D)           THE LUMP SUM PAYMENT SHALL BE MADE, OR INSTALLMENT PAYMENTS SHALL
COMMENCE, NO LATER THAN SIXTY (60) DAYS AFTER THE PARTICIPANT’S BENEFIT
DISTRIBUTION DATE.  REMAINING MONTHLY INSTALLMENTS, IF ANY, SHALL BE PAID NO
LATER THAN FIFTEEN (15) DAYS AFTER THE LAST BUSINESS DAY OF THE PRECEDING
MONTH.  REMAINING ANNUAL INSTALLMENTS, IF ANY, SHALL BE PAID NO LATER THAN SIXTY
(60) DAYS AFTER EACH ANNIVERSARY OF PARTICIPANT’S BENEFIT DISTRIBUTION DATE.


 


(E)           NOTWITHSTANDING THE FOREGOING, PARTICIPANTS SHALL BE AFFORDED AN
OPPORTUNITY TO CHANGE RETIREMENT BENEFIT DISTRIBUTION ELECTIONS FROM ONE FORM OF
PAYMENT PERMITTED UNDER THE PLAN TO A DIFFERENT FORM OF PAYMENT PERMITTED UNDER
THE PLAN FOR ALL AMOUNTS CREDITED TO THE PLAN THAT ARE SUBJECT TO SECTION 409A
OF THE CODE (I.E., GENERALLY, AMOUNTS DEFERRED OR CONTRIBUTED INTO THE PLAN ON
OR AFTER JANUARY 1, 2005).  SUCH CHANGE MUST BE MADE ON OR BEFORE DECEMBER 31,
2008 AND MUST COMPLY IN ALL OTHER RESPECTS  WITH SPECIAL TRANSITION RULES ISSUED
BY THE IRS AND THE U.S. DEPARTMENT OF TREASURY IN CONNECTION WITH THE
IMPLEMENTATION OF SECTION 409A OF THE CODE.


 


ARTICLE 8


TERMINATION BENEFIT


 


8.1           TERMINATION BENEFIT.  A PARTICIPANT WHO EXPERIENCES A TERMINATION
OF EMPLOYMENT SHALL RECEIVE A TERMINATION BENEFIT, WHICH SHALL BE EQUAL TO THE
PARTICIPANT’S VESTED ACCOUNT BALANCE,


 

 

-18-


 

Hormel Foods Corporation

Executive Deferred Income Plan II

Master Plan Document (2008 Restatement (2nd))

 


 


CALCULATED AS OF THE CLOSE OF BUSINESS ON OR AROUND THE OCCURRENCE OF THE
PARTICIPANT’S BENEFIT DISTRIBUTION DATE, AS DETERMINED BY THE COMMITTEE IN ITS
SOLE DISCRETION.


 


8.2           PAYMENT OF TERMINATION BENEFIT.


 


(A)           IN CONNECTION WITH THE PARTICIPANT’S ELECTION TO DEFER AN ANNUAL
DEFERRAL AMOUNT, THE PARTICIPANT SHALL SELECT A BENEFIT DISTRIBUTION DATE TO
RECEIVE PAYMENT OF THE ANNUAL DEFERRAL ACCOUNT THAT RELATES TO SUCH ANNUAL
DEFERRAL AMOUNT.  THE TERMINATION BENEFIT SHALL BE PAID TO THE PARTICIPANT IN A
LUMP SUM PAYMENT NO LATER THAN SIXTY (60) DAYS AFTER THE PARTICIPANT’S BENEFIT
DISTRIBUTION DATE.  THE PARTICIPANT MAY CHANGE THIS ELECTION BY SUBMITTING AN
ELECTION FORM TO THE COMMITTEE IN ACCORDANCE WITH THE FOLLOWING CRITERIA:


 

(I)            THE ELECTION TO MODIFY THE TIME OF PAYMENT FOR THE ANNUAL
DEFERRAL ACCOUNT , AS APPLICABLE, SHALL HAVE NO EFFECT UNTIL AT LEAST 12 MONTHS
AFTER THE DATE ON WHICH THE ELECTION IS MADE;

 

(II)           THE FIRST PAYMENT RELATED TO SUCH ACCOUNT SHALL BE DELAYED AT
LEAST FIVE YEARS FROM THE ORIGINALLY SCHEDULED BENEFIT DISTRIBUTION DATE FOR
SUCH ACCOUNT, AS DESCRIBED IN SECTION 1.9;

 

(III)          THE ELECTION TO MODIFY THE TERMINATION BENEFIT SHALL HAVE NO
EFFECT UNTIL AT LEAST 12 MONTHS AFTER THE DATE ON WHICH THE ELECTION IS MADE;
AND

 

(IV)          NOTWITHSTANDING THE FOREGOING, THE COMMITTEE SHALL INTERPRET ALL
PROVISIONS RELATING TO CHANGING THE TERMINATION BENEFIT ELECTION UNDER THIS
ARTICLE 8 IN A MANNER THAT IS CONSISTENT WITH CODE SECTION 409A AND OTHER
APPLICABLE TAX LAW, INCLUDING BUT NOT LIMITED TO GUIDANCE ISSUED AFTER THE
EFFECTIVE DATE OF THIS PLAN.

 


(B)           NOTWITHSTANDING THE FOREGOING, THE PARTICIPANT’S VESTED
DISCRETIONARY CONTRIBUTION ACCOUNT SHALL BE PAID IN A LUMP SUM ON THE JANUARY 1
IMMEDIATELY FOLLOWING THE PARTICIPANT’S TERMINATION OF EMPLOYMENT (OR, IN THE
CASE OF A SPECIFIED EMPLOYEE, THE DATE THAT IS SIX MONTHS AND ONE DAY FOLLOWING
THE DATE ON WHICH THE PARTICIPANT INCURS A TERMINATION OF EMPLOYMENT, IF LATER
THAN SUCH JANUARY 1).


 


(C)           THE ELECTION FORM MOST RECENTLY ACCEPTED BY THE PRINCIPAL SPONSOR
SHALL GOVERN THE PAYOUT OF THE ACCOUNT.  IF A PARTICIPANT DOES NOT MAKE ANY
ELECTION WITH RESPECT TO THE PAYMENT OF AN ANNUAL DEFERRAL AMOUNT, THE ANNUAL
DEFERRAL ACCOUNT THAT RELATES THERETO SHALL BE PAYABLE, TOGETHER WITH THE
PARTICIPANT’S DISCRETIONARY CONTRIBUTION ACCOUNT, IN A LUMP SUM ON THE JANUARY 1
IMMEDIATELY FOLLOWING THE PARTICIPANT’S TERMINATION OF EMPLOYMENT (OR, IN THE
CASE OF A SPECIFIED EMPLOYEE, THE DATE THAT IS SIX MONTHS AND ONE DAY FOLLOWING
THE DATE ON WHICH THE PARTICIPANT INCURS A TERMINATION OF EMPLOYMENT, IF LATER
THAN SUCH JANUARY 1).


 

 

-19-


 

Hormel Foods Corporation

Executive Deferred Income Plan II

Master Plan Document (2008 Restatement (2nd))

 


 


ARTICLE 9


DISABILITY WAIVER AND BENEFIT


 


9.1           DISABILITY WAIVER. A PARTICIPANT WHO IS DETERMINED TO BE SUFFERING
FROM A DISABILITY SHALL BE EXCUSED FROM FULFILLING THAT PORTION OF THE ANNUAL
DEFERRAL AMOUNT COMMITMENT THAT WOULD OTHERWISE HAVE BEEN WITHHELD FROM A
PARTICIPANT’S BASE ANNUAL SALARY, BONUS, LTIP AMOUNTS, OPERATOR SHARE DIVIDENDS
AND/OR OPERATOR SHARE BONUS DURING THE REMAINDER OF THE APPLICABLE DEFERRAL
PERIOD IN WHICH THE PARTICIPANT FIRST SUFFERS THE DISABILITY.  DURING THE PERIOD
OF DISABILITY, THE PARTICIPANT SHALL NOT BE ALLOWED TO MAKE ANY ADDITIONAL
DEFERRAL ELECTIONS.


 


9.2           DISABILITY BENEFIT.


 


(A)           DISABILITY BENEFIT.  UPON A PARTICIPANT’S DISABILITY, THE
PARTICIPANT SHALL RECEIVE A DISABILITY BENEFIT, WHICH SHALL BE EQUAL TO THE
PARTICIPANT’S VESTED ACCOUNT BALANCE, CALCULATED AS OF THE CLOSE OF BUSINESS ON
OR AROUND THE PARTICIPANT’S BENEFIT DISTRIBUTION DATE.


 


(B)           PAYMENT OF DISABILITY BENEFIT.  IF THE DISABLED PARTICIPANT IS NOT
OTHERWISE ELIGIBLE TO RETIRE, THE PARTICIPANT SHALL RECEIVE HIS OR HER
DISABILITY BENEFIT IN A LUMP SUM PAYMENT NO LATER THAN SIXTY (60) DAYS AFTER HIS
OR HER BENEFIT DISTRIBUTION DATE.  IF THE DISABLED PARTICIPANT IS ELIGIBLE TO
RETIRE, THE PARTICIPANT SHALL RECEIVE HIS OR HER DISABILITY BENEFIT IN THE SAME
FORM IN WHICH SUCH PARTICIPANT ELECTED TO RECEIVE HIS OR HER RETIREMENT BENEFIT,
COMMENCING NO LATER THAN SIXTY (60) DAYS AFTER THE DISABLED PARTICIPANT’S
BENEFIT DISTRIBUTION DATE.  REMAINING MONTHLY INSTALLMENTS, IF ANY, SHALL BE
PAID NO LATER THAN FIFTEEN (15) DAYS AFTER THE LAST BUSINESS DAY OF THE
PRECEDING MONTH.  REMAINING ANNUAL INSTALLMENTS, IF ANY, SHALL BE PAID NO LATER
THAN SIXTY (60) DAYS AFTER EACH ANNIVERSARY OF PARTICIPANT’S BENEFIT
DISTRIBUTION DATE.


 


ARTICLE 10
SURVIVOR BENEFIT


 


10.1         SURVIVOR BENEFIT.  THE PARTICIPANT’S BENEFICIARY(IES) SHALL RECEIVE
A SURVIVOR BENEFIT UPON THE PARTICIPANT’S DEATH WHICH WILL BE EQUAL TO (I) THE
PARTICIPANT’S VESTED ACCOUNT BALANCE, CALCULATED AS OF THE CLOSE OF BUSINESS ON
OR AROUND THE DATE OF THE PARTICIPANT’S DEATH, IF THE PARTICIPANT DIES PRIOR TO
HIS OR HER RETIREMENT, TERMINATION OF EMPLOYMENT OR DISABILITY, OR (II) THE
PARTICIPANT’S UNPAID RETIREMENT BENEFIT OR DISABILITY BENEFIT, CALCULATED AS OF
THE CLOSE OF BUSINESS ON OR AROUND THE DATE OF THE PARTICIPANT’S DEATH, IF THE
PARTICIPANT DIES BEFORE HIS OR HER RETIREMENT BENEFIT OR DISABILITY BENEFIT IS
PAID IN FULL.


 


10.2         PAYMENT OF SURVIVOR BENEFIT.  A PARTICIPANT, IN CONNECTION WITH HIS
OR HER COMMENCEMENT OF PARTICIPATION IN THE PLAN, SHALL ELECT ON AN ELECTION
FORM TO HAVE THE SURVIVOR BENEFIT PAID TO HIS OR HER BENEFICIARY(IES) IN A LUMP
SUM OR PURSUANT TO AN INSTALLMENT METHOD OF TWO TO TWENTY YEARS (24 TO 240
MONTHS).  IF A PARTICIPANT DOES NOT MAKE ANY ELECTION WITH RESPECT TO THE
PAYMENT OF THE SURVIVOR BENEFIT, THEN SUCH BENEFIT SHALL BE PAYABLE IN A LUMP
SUM.  THE LUMP SUM PAYMENT SHALL BE MADE, OR INSTALLMENT PAYMENTS SHALL
COMMENCE, NO LATER THAN SIXTY (60) DAYS AFTER THE DATE ON WHICH THE COMMITTEE IS
PROVIDED WITH PROOF THAT IS SATISFACTORY TO THE


 

 

-20-


 

Hormel Foods Corporation

Executive Deferred Income Plan II

Master Plan Document (2008 Restatement (2nd))

 


 


COMMITTEE OF THE PARTICIPANT’S DEATH.  REMAINING MONTHLY INSTALLMENTS, IF ANY,
SHALL BE PAID NO LATER THAN FIFTEEN (15) DAYS AFTER THE LAST BUSINESS DAY OF THE
PRECEDING MONTH.  REMAINING ANNUAL INSTALLMENTS, IF ANY, SHALL BE PAID NO LATER
THAN SIXTY (60) DAYS AFTER EACH ANNIVERSARY OF PARTICIPANT’S BENEFIT
DISTRIBUTION DATE.  NOTWITHSTANDING THE FOREGOING, PARTICIPANTS SHALL BE
AFFORDED AN OPPORTUNITY TO CHANGE SURVIVOR BENEFIT DISTRIBUTION ELECTIONS FROM
ONE FORM OF PAYMENT PERMITTED UNDER THE PLAN TO A DIFFERENT FORM OF PAYMENT
PERMITTED UNDER THE PLAN FOR ALL AMOUNTS CREDITED TO THE PLAN THAT ARE SUBJECT
TO SECTION 409A OF THE CODE (I.E., GENERALLY, AMOUNTS DEFERRED OR CONTRIBUTED
INTO THE PLAN ON OR AFTER JANUARY 1, 2005).  SUCH CHANGE MUST BE MADE ON OR
BEFORE DECEMBER 31, 2008 AND MUST COMPLY IN ALL OTHER RESPECTS  WITH SPECIAL
TRANSITION RULES ISSUED BY THE IRS AND THE U.S. DEPARTMENT OF TREASURY IN
CONNECTION WITH THE IMPLEMENTATION OF SECTION 409A OF THE CODE.


 


ARTICLE 11


FORFEITURE OF BENEFITS


 


11.1         FORFEITURE OF BENEFITS.  NOTWITHSTANDING ANY PROVISION IN THIS PLAN
OR A PARTICIPANT’S PLAN AGREEMENT TO THE CONTRARY, A PARTICIPANT’S ACCOUNT
BALANCE SHALL NOT BE CREDITED OR DEBITED IN THE MANNER PROVIDED IN SECTION 3.7
AND NO DISTRIBUTION SHALL BE MADE TO A PARTICIPANT WHILE A PARTICIPANT ENGAGES
IN THE FOLLOWING:


 


(A)           INTENTIONAL CONDUCT RESULTING IN MATERIAL HARM TO HORMEL OR AN
AFFILIATE; OR


 


(B)           IN ANY EMPLOYMENT OR SELF-EMPLOYMENT WITH A COMPETITOR OF HORMEL
OR AN AFFILIATE WITHIN THE GEOGRAPHICAL AREA WHICH IS THEN SERVED BY HORMEL OR
AN AFFILIATE DURING THE PARTICIPANT’S EMPLOYMENT OR DURING A PERIOD OF TWO
(2) YEARS AFTER THE TERMINATION OF THE PARTICIPANT’S EMPLOYMENT.


 

Any dispute arising under or with respect to this Section 11.1 shall be subject
to the claims procedure set forth in Article 17.

 


ARTICLE 12
BENEFICIARY DESIGNATION


 


12.1         RIGHT TO DESIGNATE.  EACH PARTICIPANT MAY DESIGNATE, UPON FORMS TO
BE FURNISHED BY AND FILED WITH THE COMMITTEE, ONE OR MORE PRIMARY BENEFICIARIES
OR CONTINGENT BENEFICIARIES TO RECEIVE ALL OR A SPECIFIED PART OF SUCH
PARTICIPANT’S ACCOUNT BALANCE IN THE EVENT OF SUCH PARTICIPANT’S DEATH.  THE
PARTICIPANT MAY CHANGE OR REVOKE ANY SUCH DESIGNATION FROM TIME TO TIME WITHOUT
NOTICE TO OR CONSENT FROM ANY BENEFICIARY.  NO SUCH DESIGNATION, CHANGE OR
REVOCATION SHALL BE EFFECTIVE UNLESS EXECUTED BY THE PARTICIPANT AND RECEIVED BY
THE COMMITTEE DURING THE PARTICIPANT’S LIFETIME.


 


12.2         FAILURE OF DESIGNATION.  IF A PARTICIPANT:


 


(A)           FAILS TO DESIGNATE A BENEFICIARY,


 


(B)           DESIGNATES A BENEFICIARY AND THEREAFTER REVOKES SUCH DESIGNATION
WITHOUT NAMING ANOTHER BENEFICIARY, OR

 

 

-21-


 

Hormel Foods Corporation

Executive Deferred Income Plan II

Master Plan Document (2008 Restatement (2nd))

 


 


(C)           DESIGNATES ONE OR MORE BENEFICIARIES AND ALL SUCH BENEFICIARIES SO
DESIGNATED FAIL TO SURVIVE THE PARTICIPANT,


 

such Participant’s Account Balance, or the part thereof as to which such
Participant’s designation fails, as the case may be, shall be payable to the
first class of the following classes of automatic Beneficiaries with a member
surviving the Participant and (except in the case of surviving issue) in equal
shares if there is more than one member in such class surviving the Participant:

 

Participant’s surviving spouse
Participant’s surviving issue per stirpes and not per capita
Participant’s surviving parents
Participant’s surviving brothers and sisters
Representative of Participant’s estate.

 


12.3         DISCLAIMERS BY BENEFICIARIES.  A BENEFICIARY ENTITLED TO A
DISTRIBUTION OF ALL OR A PORTION OF A DECEASED PARTICIPANT’S ACCOUNT BALANCE MAY
DISCLAIM AN INTEREST THEREIN SUBJECT TO THE FOLLOWING REQUIREMENTS.  TO BE
ELIGIBLE TO DISCLAIM, A BENEFICIARY MUST BE A NATURAL PERSON, MUST NOT HAVE
RECEIVED A DISTRIBUTION OF ALL OR ANY PORTION OF THE ACCOUNT BALANCE AT THE TIME
SUCH DISCLAIMER IS EXECUTED AND DELIVERED, AND MUST HAVE ATTAINED AT LEAST AGE
TWENTY-ONE (21) YEARS AS OF THE DATE OF THE PARTICIPANT’S DEATH.  ANY DISCLAIMER
MUST BE IN WRITING AND MUST BE EXECUTED PERSONALLY BY THE BENEFICIARY BEFORE A
NOTARY PUBLIC.  A DISCLAIMER SHALL STATE THAT THE BENEFICIARY’S ENTIRE INTEREST
IN THE UNDISTRIBUTED ACCOUNT BALANCE IS DISCLAIMED OR SHALL SPECIFY WHAT PORTION
THEREOF IS DISCLAIMED.  TO BE EFFECTIVE, DUPLICATE ORIGINAL EXECUTED COPIES OF
THE DISCLAIMER MUST BE BOTH EXECUTED AND ACTUALLY DELIVERED TO THE COMMITTEE
AFTER THE DATE OF THE PARTICIPANT’S DEATH BUT NOT LATER THAN FORTY-FIVE (45)
DAYS AFTER THE DATE OF THE PARTICIPANT’S DEATH.  A DISCLAIMER SHALL BE
IRREVOCABLE WHEN DELIVERED TO THE COMMITTEE.  A DISCLAIMER SHALL BE CONSIDERED
TO BE DELIVERED TO THE COMMITTEE ONLY WHEN ACTUALLY RECEIVED BY THE COMMITTEE. 
THE COMMITTEE SHALL BE THE SOLE JUDGE OF THE CONTENT, INTERPRETATION AND
VALIDITY OF A PURPORTED DISCLAIMER.  UPON THE FILING OF A VALID DISCLAIMER, THE
BENEFICIARY SHALL BE CONSIDERED NOT TO HAVE SURVIVED THE PARTICIPANT AS TO THE
INTEREST DISCLAIMED.  A DISCLAIMER BY A BENEFICIARY SHALL NOT BE CONSIDERED TO
BE A TRANSFER OF AN INTEREST IN VIOLATION OF THE PROVISIONS IN SECTION 19.4 AND
SHALL NOT BE CONSIDERED TO BE AN ASSIGNMENT OR ALIENATION OF BENEFITS IN
VIOLATION OF FEDERAL LAW PROHIBITING THE ASSIGNMENT OR ALIENATION OF BENEFITS
UNDER THIS PLAN.  NO OTHER FORM OF ATTEMPTED DISCLAIMER SHALL BE RECOGNIZED BY
THE COMMITTEE.


 


12.4         DEFINITIONS.  WHEN USED HEREIN AND, UNLESS THE PARTICIPANT HAS
OTHERWISE SPECIFIED IN THE PARTICIPANT’S BENEFICIARY DESIGNATION FORM, WHEN USED
IN A BENEFICIARY DESIGNATION, “ISSUE” MEANS ALL PERSONS WHO ARE LINEAL
DESCENDANTS OF THE PERSON WHOSE ISSUE ARE REFERRED TO, INCLUDING LEGALLY ADOPTED
DESCENDANTS AND THEIR DESCENDANTS BUT NOT INCLUDING ILLEGITIMATE DESCENDANTS AND
THEIR DESCENDANTS; “CHILD” MEANS AN ISSUE OF THE FIRST GENERATION; “PER STIRPES”
MEANS IN EQUAL SHARES AMONG LIVING CHILDREN OF THE PERSON WHOSE ISSUE ARE
REFERRED TO AND THE ISSUE (TAKEN COLLECTIVELY) OF EACH DECEASED CHILD OF SUCH
PERSON, WITH SUCH ISSUE TAKING BY RIGHT OF REPRESENTATION OF SUCH DECEASED
CHILD; AND “SURVIVE” AND “SURVIVING” MEAN LIVING AFTER THE DEATH OF THE
PARTICIPANT.


 

 

-22-


 

Hormel Foods Corporation

Executive Deferred Income Plan II

Master Plan Document (2008 Restatement (2nd))

 


 


12.5                         SPECIAL RULES.  UNLESS THE PARTICIPANT HAS
OTHERWISE SPECIFIED IN THE PARTICIPANT’S BENEFICIARY DESIGNATION FORM, THE
FOLLOWING RULES SHALL APPLY:


 


(A)                                 IF THERE IS NOT SUFFICIENT EVIDENCE THAT A
BENEFICIARY WAS LIVING AT THE TIME OF THE DEATH OF THE PARTICIPANT, IT SHALL BE
DEEMED THAT THE BENEFICIARY WAS NOT LIVING AT THE TIME OF THE DEATH OF THE
PARTICIPANT.


 


(B)                                THE AUTOMATIC BENEFICIARIES SPECIFIED IN
SECTION 12.2 AND THE BENEFICIARIES DESIGNATED BY THE PARTICIPANT SHALL BECOME
FIXED AT THE TIME OF THE PARTICIPANT’S DEATH SO THAT, IF A BENEFICIARY SURVIVES
A PARTICIPANT BUT DIES BEFORE RECEIPT OF THE PAYMENT DUE SUCH BENEFICIARY
HEREUNDER, SUCH PAYMENT SHALL BE PAYABLE TO THE REPRESENTATIVE OF SUCH
BENEFICIARY’S ESTATE.


 


(C)                                 IF THE PARTICIPANT DESIGNATES AS A
BENEFICIARY THE PERSON WHO IS THE PARTICIPANT’S SPOUSE ON THE DATE OF THE
DESIGNATION, EITHER BY NAME OR BY RELATIONSHIP, OR BOTH, THE DISSOLUTION,
ANNULMENT OR OTHER LEGAL TERMINATION OF THE MARRIAGE BETWEEN THE PARTICIPANT AND
SUCH PERSON SHALL AUTOMATICALLY REVOKE SUCH DESIGNATION.  (THE FOREGOING SHALL
NOT PREVENT THE PARTICIPANT FROM DESIGNATING A FORMER SPOUSE AS A BENEFICIARY ON
THE BENEFICIARY DESIGNATION FORM EXECUTED BY THE PARTICIPANT AND RECEIVED BY THE
COMMITTEE AFTER THE DATE OF THE LEGAL TERMINATION OF THE MARRIAGE BETWEEN THE
PARTICIPANT AND SUCH FORMER SPOUSE, AND DURING THE PARTICIPANT’S LIFETIME.)


 


(D)                                ANY DESIGNATION OF A NONSPOUSE BENEFICIARY BY
NAME THAT IS ACCOMPANIED BY A DESCRIPTION OF RELATIONSHIP TO THE PARTICIPANT
SHALL BE GIVEN EFFECT WITHOUT REGARD TO WHETHER THE RELATIONSHIP TO THE
PARTICIPANT EXISTS EITHER THEN OR AT THE PARTICIPANT’S DEATH.


 


(E)                                 ANY DESIGNATION OF A BENEFICIARY ONLY BY
STATEMENT OF RELATIONSHIP TO THE PARTICIPANT SHALL BE EFFECTIVE ONLY TO
DESIGNATE THE PERSON OR PERSONS STANDING IN SUCH RELATIONSHIP TO THE PARTICIPANT
AT THE PARTICIPANT’S DEATH.


 

A Beneficiary designation is permanently void if it either is executed or is
filed by a Participant who, at the time of such execution or filing, is then a
minor under the law of the state of the Participant’s legal residence.  The
Committee shall be the sole judge of the content, interpretation and validity of
a purported Beneficiary designation.

 


12.6                         NO SPOUSAL RIGHTS.  NO SPOUSE OR SURVIVING SPOUSE
OF A PARTICIPANT AND NO PERSON DESIGNATED TO BE A BENEFICIARY SHALL HAVE ANY
RIGHTS TO OR INTEREST IN THE BENEFITS ACCUMULATED UNDER THIS PLAN INCLUDING, BUT
NOT LIMITED TO, THE RIGHT TO BE THE SOLE BENEFICIARY OR TO CONSENT TO THE
DESIGNATION OF BENEFICIARIES (OR THE CHANGING OF DESIGNATED BENEFICIARIES) BY
THE PARTICIPANT.


 


12.7                         DEATH PRIOR TO FULL DISTRIBUTION.  IF, AT THE DEATH
OF THE PARTICIPANT, ANY PAYMENT TO THE PARTICIPANT WAS DUE OR OTHERWISE PENDING
BUT NOT ACTUALLY PAID, THE AMOUNT OF SUCH PAYMENT SHALL BE INCLUDED IN THE
ACCOUNT BALANCE WHICH IS PAYABLE TO THE BENEFICIARY (AND SHALL NOT BE PAID TO
THE PARTICIPANT’S ESTATE).


 


12.8                         DISCHARGE OF OBLIGATIONS.  THE PAYMENT OF BENEFITS
UNDER THE PLAN TO A BENEFICIARY SHALL FULLY AND COMPLETELY DISCHARGE ALL
EMPLOYERS AND THE COMMITTEE FROM ALL FURTHER OBLIGATIONS UNDER


 

 

-23-


 

Hormel Foods Corporation

Executive Deferred Income Plan II

Master Plan Document (2008 Restatement (2nd))

 


 


THIS PLAN WITH RESPECT TO THE PARTICIPANT, AND THAT PARTICIPANT’S PLAN AGREEMENT
SHALL TERMINATE UPON SUCH FULL PAYMENT OF BENEFITS.


 


ARTICLE 13


LEAVE OF ABSENCE


 


13.1                         PAID LEAVE OF ABSENCE.  IF A PARTICIPANT IS
AUTHORIZED BY THE PARTICIPANT’S EMPLOYER TO TAKE A PAID LEAVE OF ABSENCE FROM
THE EMPLOYMENT OF THE EMPLOYER, THE PARTICIPANT SHALL CONTINUE TO BE CONSIDERED
ELIGIBLE FOR THE BENEFITS PROVIDED IN ARTICLES 5, 6, 7, 8, 9 OR 10 IN ACCORDANCE
WITH THE PROVISIONS OF THOSE ARTICLES.


 


13.2                         UNPAID LEAVE OF ABSENCE.  IF A PARTICIPANT IS
AUTHORIZED BY THE PARTICIPANT’S EMPLOYER TO TAKE AN UNPAID LEAVE OF ABSENCE FROM
THE EMPLOYMENT OF THE EMPLOYER, SUCH PARTICIPANT SHALL CONTINUE TO BE ELIGIBLE
FOR THE BENEFITS PROVIDED IN ARTICLES 5, 6, 7, 8, 9 OR 10 IN ACCORDANCE WITH THE
PROVISIONS OF THOSE ARTICLES.  HOWEVER, THE PARTICIPANT SHALL BE EXCUSED FROM
FULFILLING THAT PORTION OF THE ANNUAL DEFERRAL AMOUNT COMMITMENT THAT WOULD
OTHERWISE HAVE BEEN WITHHELD FROM SUCH PARTICIPANT’S BASE ANNUAL SALARY, BONUS,
LTIP AMOUNTS, OPERATOR SHARE DIVIDENDS AND/OR OPERATOR SHARE BONUS DURING THE
REMAINDER OF THE DEFERRAL PERIOD IN WHICH THE UNPAID LEAVE OF ABSENCE IS TAKEN. 
DURING THE UNPAID LEAVE OF ABSENCE, THE PARTICIPANT SHALL NOT BE ALLOWED TO MAKE
ANY ADDITIONAL DEFERRAL ELECTIONS.  HOWEVER, IF THE PARTICIPANT RETURNS TO
EMPLOYMENT, THE PARTICIPANT MAY ELECT TO DEFER AN ANNUAL DEFERRAL AMOUNT FOR THE
DEFERRAL PERIOD FOLLOWING HIS OR HER RETURN TO EMPLOYMENT AND FOR EVERY DEFERRAL
PERIOD THEREAFTER WHILE A PARTICIPANT IN THE PLAN.


 


ARTICLE 14


TERMINATION, AMENDMENT OR MODIFICATION


 


14.1                         TERMINATION.  ALTHOUGH EACH EMPLOYER ANTICIPATES
THAT IT WILL CONTINUE THE PLAN FOR AN INDEFINITE PERIOD OF TIME, THERE IS NO
GUARANTEE THAT ANY EMPLOYER WILL CONTINUE TO SPONSOR THE PLAN IN THE FUTURE. 
ACCORDINGLY, EACH EMPLOYER RESERVES THE RIGHT TO DISCONTINUE ITS SPONSORSHIP OF
THE PLAN AT ANY TIME WITH RESPECT TO ANY OR ALL OF ITS PARTICIPATING EMPLOYEES,
BY ACTION OF ITS BOARD OF DIRECTORS; PROVIDED, HOWEVER, THE BOARD SHALL HAVE THE
SOLE AUTHORITY TO TERMINATE THE PLAN AT ANY TIME.  IF THERE IS A TERMINATION OF
THE PLAN WITH RESPECT TO ALL PARTICIPANTS, THE EMPLOYER SHALL HAVE THE RIGHT, IN
ITS SOLE DISCRETION, AND NOTWITHSTANDING ANY ELECTIONS MADE BY THE PARTICIPANT,
TO AMEND THE PLAN TO IMMEDIATELY PAY ALL BENEFITS IN A LUMP SUM FOLLOWING SUCH
PLAN TERMINATION, TO THE EXTENT PERMISSIBLE UNDER SECTION 409A OF THE CODE AND
RELATED TREASURY REGULATIONS AND GUIDANCE.  NOTWITHSTANDING THE FOREGOING, ,
THAT THE PARTICIPANT’S VESTED ACCRUED BENEFIT AS OF THE DATE OF SUCH AMENDMENT
OR TERMINATION, IF ANY, SHALL NOT BE, WITHOUT THE WRITTEN CONSENT OF THE
PARTICIPANT, DIMINISHED OR DELAYED BY SUCH AMENDMENT OR TERMINATION.


 


14.2                         AMENDMENT.  THE COMPENSATION COMMITTEE OF THE BOARD
MAY, AT ANY TIME, AMEND OR MODIFY THE PLAN IN WHOLE OR IN PART; PROVIDED,
HOWEVER, THAT:  (I) NO AMENDMENT OR MODIFICATION SHALL BE EFFECTIVE TO DECREASE
OR RESTRICT THE VALUE OF A PARTICIPANT’S VESTED ACCOUNT BALANCE IN EXISTENCE AT
THE TIME THE AMENDMENT OR MODIFICATION IS MADE, CALCULATED AS IF THE PARTICIPANT
HAD EXPERIENCED A TERMINATION OF EMPLOYMENT AS OF THE EFFECTIVE DATE OF THE
AMENDMENT OR MODIFICATION OR, IF THE AMENDMENT OR MODIFICATION OCCURS AFTER THE
DATE UPON WHICH THE


 

 

-24-


 

Hormel Foods Corporation

Executive Deferred Income Plan II

Master Plan Document (2008 Restatement (2nd))

 


 


PARTICIPANT WAS ELIGIBLE TO RETIRE, THE PARTICIPANT HAD RETIRED AS OF THE
EFFECTIVE DATE OF THE AMENDMENT OR MODIFICATION, AND (II) NO AMENDMENT OR
MODIFICATION OF THIS SECTION 14.2 SHALL BE EFFECTIVE.  THE AMENDMENT OR
MODIFICATION OF THE PLAN SHALL NOT AFFECT ANY PARTICIPANT OR BENEFICIARY WHO HAS
BECOME ENTITLED TO THE PAYMENT OF BENEFITS UNDER THE PLAN AS OF THE DATE OF THE
AMENDMENT OR MODIFICATION; PROVIDED, HOWEVER, IF THERE IS A TERMINATION OF THE
PLAN WITH RESPECT TO ALL PARTICIPANTS, THE EMPLOYER SHALL HAVE THE RIGHT, IN ITS
SOLE DISCRETION, AND NOTWITHSTANDING ANY ELECTIONS MADE BY THE PARTICIPANT, TO
AMEND THE PLAN TO IMMEDIATELY PAY ALL BENEFITS IN A LUMP SUM FOLLOWING SUCH PLAN
TERMINATION, TO THE EXTENT PERMISSIBLE UNDER SECTION 409A OF THE INTERNAL
REVENUE CODE.


 


14.3                         PLAN AGREEMENT.  DESPITE THE PROVISIONS OF
SECTIONS 14.1 AND 14.2 ABOVE, IF A PARTICIPANT’S PLAN AGREEMENT CONTAINS
BENEFITS OR LIMITATIONS THAT ARE NOT IN THIS PLAN DOCUMENT, THE EMPLOYER MAY
ONLY AMEND OR TERMINATE SUCH PROVISIONS WITH THE WRITTEN CONSENT OF THE
PARTICIPANT.


 


14.4                         EFFECT OF PAYMENT.  THE FULL PAYMENT OF THE
PARTICIPANT’S VESTED ACCOUNT BALANCE UNDER ARTICLES 5, 6, 7, 8, 9 OR 10 OF THE
PLAN SHALL COMPLETELY DISCHARGE ALL OBLIGATIONS TO A PARTICIPANT AND HIS OR HER
DESIGNATED BENEFICIARIES UNDER THIS PLAN AND THE PARTICIPANT’S PLAN AGREEMENT
SHALL TERMINATE.


 


ARTICLE 15


ADMINISTRATION


 


15.1                         COMMITTEE DUTIES.  EXCEPT AS OTHERWISE PROVIDED IN
THIS ARTICLE 15, THIS PLAN SHALL BE ADMINISTERED BY THE COMPENSATION COMMITTEE
OF THE BOARD OF DIRECTORS OF THE PRINCIPAL SPONSOR (THE “COMMITTEE”).  THE
COMMITTEE SHALL HAVE FINAL AUTHORITY TO INTERPRET AND CONSTRUE THE PLAN AND
DETERMINE ALL FACTUAL AND LEGAL QUESTIONS UNDER THE PLAN.  THE COMMITTEE SHALL
ALSO HAVE THE DISCRETION AND AUTHORITY TO (I) MAKE, AMEND, INTERPRET, AND
ENFORCE ALL APPROPRIATE RULES AND REGULATIONS FOR THE ADMINISTRATION OF THIS
PLAN AND (II) DECIDE OR RESOLVE ANY AND ALL QUESTIONS INCLUDING INTERPRETATIONS
OF THIS PLAN, AS MAY ARISE IN CONNECTION WITH THE PLAN.  WHEN MAKING A
DETERMINATION OR CALCULATION, THE COMMITTEE SHALL BE ENTITLED TO RELY ON
INFORMATION FURNISHED BY A PARTICIPANT OR THE PRINCIPAL SPONSOR. 
NOTWITHSTANDING THE FOREGOING, THE COMMITTEE MAY DELEGATE TO THE EXECUTIVE
COMMITTEE OF THE PRINCIPAL SPONSOR THE AUTHORITY TO:  (I) DETERMINE WHO IS
ELIGIBLE TO PARTICIPATE, OTHER THAN WITH RESPECT TO SECTION 16 OFFICERS;
(II) DECIDE CLAIMS FOR BENEFITS WHICH ARE BROUGHT BY PARTICIPANTS OR
BENEFICIARIES, OTHER THAN WITH RESPECT TO SECTION 16 OFFICERS; AND (III) ADD OR
REMOVE THE MEASURING INVESTMENTS AVAILABLE FOR PARTICIPANTS’ INVESTMENT
ELECTIONS UNDER SECTION 3.8.  ANY INDIVIDUAL SERVING ON THE COMPENSATION
COMMITTEE OR THE EXECUTIVE COMMITTEE WHO IS A PARTICIPANT SHALL NOT VOTE OR ACT
ON ANY MATTER RELATING SOLELY TO HIMSELF OR HERSELF OR TO ANY INDIVIDUAL
SUPERIOR TO HIMSELF OR HERSELF IN THE ORGANIZATION.


 


15.2                         AGENTS. IN THE ADMINISTRATION OF THIS PLAN, THE
COMMITTEE MAY, FROM TIME TO TIME, EMPLOY AGENTS AND DELEGATE TO THEM SUCH
ADMINISTRATIVE DUTIES AS IT SEES FIT (INCLUDING ACTING THROUGH A DULY APPOINTED
REPRESENTATIVE) AND MAY FROM TIME TO TIME CONSULT WITH COUNSEL WHO MAY BE
COUNSEL TO ANY EMPLOYER.


 


15.3                         BINDING EFFECT OF DECISIONS.  THE DECISION OR
ACTION OF THE ADMINISTRATOR WITH RESPECT TO ANY QUESTION ARISING OUT OF OR IN
CONNECTION WITH THE ADMINISTRATION, INTERPRETATION AND APPLICATION OF


 

 

-25-


 

Hormel Foods Corporation

Executive Deferred Income Plan II

Master Plan Document (2008 Restatement (2nd))

 


 


THE PLAN AND THE RULES AND REGULATIONS PROMULGATED HEREUNDER SHALL BE FINAL AND
CONCLUSIVE AND BINDING UPON ALL PERSONS HAVING ANY INTEREST IN THE PLAN.


 


15.4                         INDEMNITY OF COMMITTEE.  ALL EMPLOYERS SHALL
INDEMNIFY AND HOLD HARMLESS THE MEMBERS OF THE COMMITTEE, ANY EMPLOYEE TO WHOM
THE DUTIES OF THE COMMITTEE MAY BE DELEGATED, AND THE ADMINISTRATOR AGAINST ANY
AND ALL CLAIMS, LOSSES, DAMAGES, EXPENSES OR LIABILITIES ARISING FROM ANY ACTION
OR FAILURE TO ACT WITH RESPECT TO THIS PLAN, EXCEPT IN THE CASE OF WILLFUL
MISCONDUCT BY THE COMMITTEE, ANY OF ITS MEMBERS, ANY SUCH EMPLOYEE OR THE
ADMINISTRATOR.


 


15.5                         EMPLOYER INFORMATION.  TO ENABLE THE COMMITTEE
AND/OR ADMINISTRATOR TO PERFORM ITS FUNCTIONS, THE PRINCIPAL SPONSOR AND EACH
EMPLOYER SHALL SUPPLY FULL AND TIMELY INFORMATION TO THE COMMITTEE AND/OR
ADMINISTRATOR, AS THE CASE MAY BE, ON ALL MATTERS RELATING TO THE COMPENSATION
OF ITS PARTICIPANTS, THE DATE AND CIRCUMSTANCES OF THE RETIREMENT, DISABILITY,
DEATH OR TERMINATION OF EMPLOYMENT OF ITS PARTICIPANTS, AND SUCH OTHER PERTINENT
INFORMATION AS THE COMMITTEE OR ADMINISTRATOR MAY REASONABLY REQUIRE.


 


ARTICLE 16


OTHER BENEFITS AND AGREEMENTS


 


16.1                         COORDINATION WITH OTHER BENEFITS.  THE BENEFITS
PROVIDED FOR A PARTICIPANT AND PARTICIPANT’S BENEFICIARY UNDER THE PLAN ARE IN
ADDITION TO ANY OTHER BENEFITS AVAILABLE TO SUCH PARTICIPANT UNDER ANY OTHER
PLAN OR PROGRAM FOR EMPLOYEES OF THE PARTICIPANT’S EMPLOYER.  THE PLAN SHALL
SUPPLEMENT AND SHALL NOT SUPERSEDE, MODIFY OR AMEND ANY OTHER SUCH PLAN OR
PROGRAM EXCEPT AS MAY OTHERWISE BE EXPRESSLY PROVIDED.


 


ARTICLE 17


CLAIMS PROCEDURES


 


17.1                         PRESENTATION OF CLAIM.  ANY PARTICIPANT OR
BENEFICIARY OF A DECEASED PARTICIPANT (SUCH PARTICIPANT OR BENEFICIARY BEING
REFERRED TO BELOW AS A “CLAIMANT”) MAY DELIVER TO THE COMMITTEE A WRITTEN CLAIM
FOR A DETERMINATION WITH RESPECT TO THE AMOUNTS DISTRIBUTABLE TO SUCH CLAIMANT
FROM THE PLAN.  IF SUCH A CLAIM RELATES TO THE CONTENTS OF A NOTICE RECEIVED BY
THE CLAIMANT, THE CLAIM MUST BE MADE WITHIN SIXTY (60) DAYS AFTER SUCH NOTICE
WAS RECEIVED BY THE CLAIMANT.  ALL OTHER CLAIMS MUST BE MADE WITHIN 180 DAYS OF
THE DATE ON WHICH THE EVENT THAT CAUSED THE CLAIM TO ARISE OCCURRED.  THE CLAIM
MUST STATE WITH PARTICULARITY THE DETERMINATION DESIRED BY THE CLAIMANT.


 


17.2                         NOTIFICATION OF DECISION.  THE COMMITTEE SHALL
CONSIDER A CLAIMANT’S CLAIM WITHIN A REASONABLE TIME, BUT NO LATER THAN NINETY
(90) DAYS AFTER RECEIVING THE CLAIM.  IF THE COMMITTEE DETERMINES THAT SPECIAL
CIRCUMSTANCES REQUIRE AN EXTENSION OF TIME FOR PROCESSING THE CLAIM, WRITTEN
NOTICE OF THE EXTENSION SHALL BE FURNISHED TO THE CLAIMANT PRIOR TO THE
TERMINATION OF THE INITIAL NINETY (90) DAY PERIOD.  IN NO EVENT SHALL SUCH
EXTENSION EXCEED A PERIOD OF NINETY (90) DAYS FROM THE END OF THE INITIAL
PERIOD.  THE EXTENSION NOTICE SHALL INDICATE THE SPECIAL CIRCUMSTANCES REQUIRING
AN EXTENSION OF TIME AND THE DATE BY WHICH THE COMMITTEE EXPECTS TO RENDER THE
BENEFIT DETERMINATION.  THE COMMITTEE SHALL NOTIFY THE CLAIMANT IN WRITING:

 

 

-26-


 

Hormel Foods Corporation

Executive Deferred Income Plan II

Master Plan Document (2008 Restatement (2nd))

 


 


(A)                                 THAT THE CLAIMANT’S REQUESTED DETERMINATION
HAS BEEN MADE, AND THAT THE CLAIM HAS BEEN ALLOWED IN FULL; OR


 


(B)                                THAT THE COMMITTEE HAS REACHED A CONCLUSION
CONTRARY, IN WHOLE OR IN PART, TO THE CLAIMANT’S REQUESTED DETERMINATION, AND
SUCH NOTICE MUST SET FORTH IN A MANNER CALCULATED TO BE UNDERSTOOD BY THE
CLAIMANT:


 

(I)                                    THE SPECIFIC REASON(S) FOR THE DENIAL OF
THE CLAIM, OR ANY PART OF IT;

 

(II)                                 SPECIFIC REFERENCE(S) TO PERTINENT
PROVISIONS OF THE PLAN UPON WHICH SUCH DENIAL WAS BASED;

 

(III)                              A DESCRIPTION OF ANY ADDITIONAL MATERIAL OR
INFORMATION NECESSARY FOR THE CLAIMANT TO PERFECT THE CLAIM, AND AN EXPLANATION
OF WHY SUCH MATERIAL OR INFORMATION IS NECESSARY;

 

(IV)                             AN EXPLANATION OF THE CLAIM REVIEW PROCEDURE
SET FORTH IN SECTION 17.3 BELOW; AND

 

(V)                                A STATEMENT OF THE CLAIMANT’S RIGHT TO BRING
A CIVIL ACTION UNDER ERISA SECTION 502(A) FOLLOWING AN ADVERSE BENEFIT
DETERMINATION ON REVIEW.

 


17.3                         REVIEW OF A DENIED CLAIM.  ON OR BEFORE SIXTY
(60) DAYS AFTER RECEIVING A NOTICE FROM THE COMMITTEE THAT A CLAIM HAS BEEN
DENIED, IN WHOLE OR IN PART, A CLAIMANT (OR THE CLAIMANT’S DULY AUTHORIZED
REPRESENTATIVE) MAY FILE WITH THE COMMITTEE A WRITTEN REQUEST FOR A REVIEW OF
THE DENIAL OF THE CLAIM.  THE CLAIMANT (OR THE CLAIMANT’S DULY AUTHORIZED
REPRESENTATIVE):


 


(A)                                 MAY, UPON REQUEST AND FREE OF CHARGE, HAVE
REASONABLE ACCESS TO, AND COPIES OF, ALL DOCUMENTS, RECORDS AND OTHER
INFORMATION RELEVANT TO THE CLAIM FOR BENEFITS;


 


(B)                                MAY SUBMIT WRITTEN COMMENTS OR OTHER
DOCUMENTS; AND/OR


 


(C)                                 MAY REQUEST A HEARING, WHICH THE COMMITTEE,
IN ITS SOLE DISCRETION, MAY GRANT.


 


17.4                         DECISION ON REVIEW.  THE COMMITTEE SHALL RENDER ITS
DECISION ON REVIEW PROMPTLY, AND NO LATER THAN SIXTY (60) DAYS AFTER THE
COMMITTEE RECEIVES THE CLAIMANT’S WRITTEN REQUEST FOR A REVIEW OF THE DENIAL OF
THE CLAIM.  IF THE COMMITTEE DETERMINES THAT SPECIAL CIRCUMSTANCES REQUIRE AN
EXTENSION OF TIME FOR PROCESSING THE CLAIM, WRITTEN NOTICE OF THE EXTENSION
SHALL BE FURNISHED TO THE CLAIMANT PRIOR TO THE TERMINATION OF THE INITIAL SIXTY
(60) DAY PERIOD.  IN NO EVENT SHALL SUCH EXTENSION EXCEED A PERIOD OF SIXTY (60)
DAYS FROM THE END OF THE INITIAL PERIOD.  THE EXTENSION NOTICE SHALL INDICATE
THE SPECIAL CIRCUMSTANCES REQUIRING AN EXTENSION OF TIME AND THE DATE BY WHICH
THE COMMITTEE EXPECTS TO RENDER THE BENEFIT DETERMINATION.  IN RENDERING ITS
DECISION, THE COMMITTEE SHALL TAKE INTO ACCOUNT ALL COMMENTS, DOCUMENTS, RECORDS
AND OTHER INFORMATION SUBMITTED BY THE CLAIMANT RELATING TO THE CLAIM, WITHOUT
REGARD TO WHETHER SUCH INFORMATION WAS SUBMITTED OR CONSIDERED IN THE INITIAL
BENEFIT DETERMINATION.  THE DECISION MUST BE WRITTEN IN A MANNER CALCULATED TO
BE UNDERSTOOD BY THE CLAIMANT, AND IT MUST CONTAIN:


 


(A)                                 SPECIFIC REASONS FOR THE DECISION;

 

 

-27-


 

Hormel Foods Corporation

Executive Deferred Income Plan II

Master Plan Document (2008 Restatement (2nd))

 


 


(B)                                SPECIFIC REFERENCE(S) TO THE PERTINENT PLAN
PROVISIONS UPON WHICH THE DECISION WAS BASED;


 


(C)                                 A STATEMENT THAT THE CLAIMANT IS ENTITLED TO
RECEIVE, UPON REQUEST AND FREE OF CHARGE, REASONABLE ACCESS TO AND COPIES OF,
ALL DOCUMENTS, RECORDS AND OTHER INFORMATION RELEVANT (AS DEFINED IN APPLICABLE
ERISA REGULATIONS) TO THE CLAIMANT’S CLAIM FOR BENEFITS; AND


 


(D)                                A STATEMENT OF THE CLAIMANT’S RIGHT TO BRING
A CIVIL ACTION UNDER ERISA SECTION 502(A).


 


17.5                         LEGAL ACTION.  A CLAIMANT’S COMPLIANCE WITH THE
FOREGOING PROVISIONS OF THIS ARTICLE 17 IS A MANDATORY PREREQUISITE TO A
CLAIMANT’S RIGHT TO COMMENCE ANY LEGAL ACTION WITH RESPECT TO ANY CLAIM FOR
BENEFITS UNDER THIS PLAN.


 


ARTICLE 18


TRUST


 


18.1                         ESTABLISHMENT OF THE TRUST.  IN ORDER TO PROVIDE
ASSETS FROM WHICH TO FULFILL THE OBLIGATIONS OF THE PARTICIPANTS AND THEIR
BENEFICIARIES UNDER THE PLAN, THE PRINCIPAL SPONSOR MAY ESTABLISH A TRUST BY A
TRUST AGREEMENT WITH A THIRD PARTY, THE TRUSTEE, TO WHICH EACH EMPLOYER MAY, IN
ITS DISCRETION, CONTRIBUTE CASH OR OTHER PROPERTY, INCLUDING SECURITIES ISSUED
BY THE PRINCIPAL SPONSOR, TO PROVIDE FOR THE BENEFIT PAYMENTS UNDER THE PLAN.


 


18.2                         INTERRELATIONSHIP OF THE PLAN AND THE TRUST.  THE
PROVISIONS OF THE PLAN AND THE PLAN AGREEMENT SHALL GOVERN THE RIGHTS OF A
PARTICIPANT TO RECEIVE DISTRIBUTIONS PURSUANT TO THE PLAN.  THE PROVISIONS OF
THE TRUST SHALL GOVERN THE RIGHTS OF THE EMPLOYERS, PARTICIPANTS AND THE
CREDITORS OF THE EMPLOYERS TO THE ASSETS TRANSFERRED TO THE TRUST.  EACH
EMPLOYER SHALL AT ALL TIMES REMAIN LIABLE TO CARRY OUT ITS OBLIGATIONS UNDER THE
PLAN.


 


18.3                         DISTRIBUTIONS FROM THE TRUST.  EACH EMPLOYER’S
OBLIGATIONS UNDER THE PLAN MAY BE SATISFIED WITH TRUST ASSETS DISTRIBUTED
PURSUANT TO THE TERMS OF THE TRUST, AND ANY SUCH DISTRIBUTION SHALL REDUCE THE
EMPLOYER’S OBLIGATIONS UNDER THIS PLAN.


 


ARTICLE 19


MISCELLANEOUS


 


19.1                         STATUS OF PLAN.  THE PLAN IS INTENDED TO BE A PLAN
THAT IS NOT QUALIFIED WITHIN THE MEANING OF CODE SECTION 401(A) AND THAT “IS
UNFUNDED AND IS MAINTAINED BY AN EMPLOYER PRIMARILY FOR THE PURPOSE OF PROVIDING
DEFERRED COMPENSATION FOR A SELECT GROUP OF MANAGEMENT OR HIGHLY COMPENSATED
EMPLOYEES” WITHIN THE MEANING OF ERISA SECTIONS 201(2), 301(A)(3) AND
401(A)(1).  THE PLAN SHALL BE ADMINISTERED AND INTERPRETED TO THE EXTENT
POSSIBLE IN A MANNER CONSISTENT WITH THAT INTENT.


 


19.2                         UNSECURED GENERAL CREDITOR.  PARTICIPANTS AND THEIR
BENEFICIARIES, HEIRS, SUCCESSORS AND ASSIGNS SHALL HAVE NO LEGAL OR EQUITABLE
RIGHTS, INTERESTS OR CLAIMS IN ANY PROPERTY OR ASSETS OF AN EMPLOYER.  FOR
PURPOSES OF THE PAYMENT OF BENEFITS UNDER THIS PLAN, ANY AND ALL OF AN
EMPLOYER’S ASSETS SHALL BE, AND REMAIN, THE GENERAL, UNPLEDGED UNRESTRICTED
ASSETS OF THE EMPLOYER.  AN EMPLOYER’S OBLIGATION UNDER THE PLAN SHALL BE MERELY
THAT OF AN UNFUNDED AND UNSECURED PROMISE TO PAY MONEY IN THE FUTURE.

 

 

-28-


 

Hormel Foods Corporation

Executive Deferred Income Plan II

Master Plan Document (2008 Restatement (2nd))

 


 


19.3                         EMPLOYER’S LIABILITY.  AN EMPLOYER’S LIABILITY FOR
THE PAYMENT OF BENEFITS SHALL BE DEFINED ONLY BY THE PLAN AND THE PLAN
AGREEMENT, AS ENTERED INTO BETWEEN THE EMPLOYER AND A PARTICIPANT.  AN EMPLOYER
SHALL HAVE NO OBLIGATION TO A PARTICIPANT UNDER THE PLAN EXCEPT AS EXPRESSLY
PROVIDED IN THE PLAN AND HIS OR HER PLAN AGREEMENT.


 


19.4                         NONASSIGNABILITY.  NEITHER A PARTICIPANT NOR ANY
OTHER PERSON SHALL HAVE ANY RIGHT TO COMMUTE, SELL, ASSIGN, TRANSFER, PLEDGE,
ANTICIPATE, MORTGAGE OR OTHERWISE ENCUMBER, TRANSFER, HYPOTHECATE, ALIENATE OR
CONVEY IN ADVANCE OF ACTUAL RECEIPT, THE AMOUNTS, IF ANY, PAYABLE HEREUNDER, OR
ANY PART THEREOF, WHICH ARE, AND ALL RIGHTS TO WHICH ARE EXPRESSLY DECLARED TO
BE, UNASSIGNABLE AND NON-TRANSFERABLE.  NO PART OF THE AMOUNTS PAYABLE SHALL,
PRIOR TO ACTUAL PAYMENT, BE SUBJECT TO SEIZURE, ATTACHMENT, GARNISHMENT OR
SEQUESTRATION FOR THE PAYMENT OF ANY DEBTS, JUDGMENTS, ALIMONY OR SEPARATE
MAINTENANCE OWED BY A PARTICIPANT OR ANY OTHER PERSON, BE TRANSFERABLE BY
OPERATION OF LAW IN THE EVENT OF A PARTICIPANT’S OR ANY OTHER PERSON’S
BANKRUPTCY OR INSOLVENCY OR BE TRANSFERABLE TO A SPOUSE AS A RESULT OF A
PROPERTY SETTLEMENT OR OTHERWISE.


 


19.5                         NOT A CONTRACT OF EMPLOYMENT.  THE TERMS AND
CONDITIONS OF THIS PLAN SHALL NOT BE DEEMED TO CONSTITUTE A CONTRACT OF
EMPLOYMENT BETWEEN ANY EMPLOYER AND THE PARTICIPANT.  SUCH EMPLOYMENT IS HEREBY
ACKNOWLEDGED TO BE AN “AT WILL” EMPLOYMENT RELATIONSHIP THAT CAN BE TERMINATED
AT ANY TIME FOR ANY REASON, OR NO REASON, WITH OR WITHOUT CAUSE, AND WITH OR
WITHOUT NOTICE, UNLESS EXPRESSLY PROVIDED IN A WRITTEN EMPLOYMENT AGREEMENT. 
NOTHING IN THIS PLAN SHALL BE DEEMED TO GIVE A PARTICIPANT THE RIGHT TO BE
RETAINED IN THE SERVICE OF ANY EMPLOYER AS AN EMPLOYEE OR TO INTERFERE WITH THE
RIGHT OF ANY EMPLOYER TO DISCIPLINE OR DISCHARGE THE PARTICIPANT AT ANY TIME.


 


19.6                         FURNISHING INFORMATION.  A PARTICIPANT OR HIS OR
HER BENEFICIARY WILL COOPERATE WITH THE COMMITTEE BY FURNISHING ANY AND ALL
INFORMATION REQUESTED BY THE COMMITTEE AND TAKE SUCH OTHER ACTIONS AS MAY BE
REQUESTED IN ORDER TO FACILITATE THE ADMINISTRATION OF THE PLAN AND THE PAYMENTS
OF BENEFITS HEREUNDER, INCLUDING BUT NOT LIMITED TO TAKING SUCH PHYSICAL
EXAMINATIONS AS THE COMMITTEE MAY DEEM NECESSARY.


 


19.7                         TERMS.  WHENEVER ANY WORDS ARE USED HEREIN IN THE
MASCULINE, THEY SHALL BE CONSTRUED AS THOUGH THEY WERE IN THE FEMININE IN ALL
CASES WHERE THEY WOULD SO APPLY; AND WHENEVER ANY WORDS ARE USED HEREIN IN THE
SINGULAR OR IN THE PLURAL, THEY SHALL BE CONSTRUED AS THOUGH THEY WERE USED IN
THE PLURAL OR THE SINGULAR, AS THE CASE MAY BE, IN ALL CASES WHERE THEY WOULD SO
APPLY.


 


19.8                         CAPTIONS.  THE CAPTIONS OF THE ARTICLES, SECTIONS
AND PARAGRAPHS OF THIS PLAN ARE FOR CONVENIENCE ONLY AND SHALL NOT CONTROL OR
AFFECT THE MEANING OR CONSTRUCTION OF ANY OF ITS PROVISIONS.


 


19.9                         GOVERNING LAW.  SUBJECT TO ERISA, THE PROVISIONS OF
THIS PLAN SHALL BE CONSTRUED AND INTERPRETED ACCORDING TO THE INTERNAL LAWS OF
THE STATE OF MINNESOTA WITHOUT REGARD TO ITS CONFLICTS OF LAWS PRINCIPLES.


 


19.10                   NOTICE.  ANY NOTICE OR FILING REQUIRED OR PERMITTED TO
BE GIVEN TO THE COMMITTEE UNDER THIS PLAN SHALL BE SUFFICIENT IF IN WRITING AND
HAND-DELIVERED, OR SENT BY REGISTERED OR CERTIFIED MAIL, TO THE ADDRESS BELOW:

 

 

-29-


 

Hormel Foods Corporation

Executive Deferred Income Plan II

Master Plan Document (2008 Restatement (2nd))

 


 

Hormel Foods Corporation

Attn:  Corporate Secretary

1 Hormel Place

Austin, MN 55912

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

 

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

 


19.11                   SUCCESSORS.  THE PROVISIONS OF THIS PLAN SHALL BIND AND
INURE TO THE BENEFIT OF THE PARTICIPANT’S EMPLOYER AND ITS SUCCESSORS AND
ASSIGNS AND THE PARTICIPANT AND THE PARTICIPANT’S DESIGNATED BENEFICIARIES.


 


19.12                    SPOUSE’S INTEREST.  THE INTEREST IN THE BENEFITS
HEREUNDER OF A SPOUSE OF A PARTICIPANT WHO HAS PREDECEASED THE PARTICIPANT SHALL
AUTOMATICALLY PASS TO THE PARTICIPANT AND SHALL NOT BE TRANSFERABLE BY SUCH
SPOUSE IN ANY MANNER, INCLUDING BUT NOT LIMITED TO SUCH SPOUSE’S WILL, NOR SHALL
SUCH INTEREST PASS UNDER THE LAWS OF INTESTATE SUCCESSION.


 


19.13                   VALIDITY.  IN CASE ANY PROVISION OF THIS PLAN SHALL BE
ILLEGAL OR INVALID FOR ANY REASON, SAID ILLEGALITY OR INVALIDITY SHALL NOT
AFFECT THE REMAINING PARTS HEREOF, BUT THIS PLAN SHALL BE CONSTRUED AND ENFORCED
AS IF SUCH ILLEGAL OR INVALID PROVISION HAD NEVER BEEN INSERTED HEREIN.


 


19.14                   INCOMPETENT.  IF THE COMMITTEE DETERMINES IN ITS
DISCRETION THAT A BENEFIT UNDER THIS PLAN IS TO BE PAID TO A MINOR, A PERSON
DECLARED INCOMPETENT OR TO A PERSON INCAPABLE OF HANDLING THE DISPOSITION OF
THAT PERSON’S PROPERTY, THE COMMITTEE MAY DIRECT PAYMENT OF SUCH BENEFIT TO THE
GUARDIAN, LEGAL REPRESENTATIVE OR PERSON HAVING THE CARE AND CUSTODY OF SUCH
MINOR, INCOMPETENT OR INCAPABLE PERSON.  THE COMMITTEE MAY REQUIRE PROOF OF
MINORITY, INCOMPETENCE, INCAPACITY OR GUARDIANSHIP, AS IT MAY DEEM APPROPRIATE
PRIOR TO DISTRIBUTION OF THE BENEFIT.  ANY PAYMENT OF A BENEFIT SHALL BE A
PAYMENT FOR THE ACCOUNT OF THE PARTICIPANT AND THE PARTICIPANT’S BENEFICIARY, AS
THE CASE MAY BE, AND SHALL BE A COMPLETE DISCHARGE OF ANY LIABILITY UNDER THE
PLAN FOR SUCH PAYMENT AMOUNT.


 


19.15                   COURT ORDER.  THE COMMITTEE IS AUTHORIZED TO MAKE ANY
PAYMENTS DIRECTED BY COURT ORDER IN ANY ACTION IN WHICH THE PLAN OR THE
COMMITTEE HAS BEEN NAMED AS A PARTY.  IN ADDITION, IF A COURT DETERMINES THAT A
SPOUSE OR FORMER SPOUSE OF A PARTICIPANT HAS AN INTEREST IN THE PARTICIPANT’S
BENEFITS UNDER THE PLAN IN CONNECTION WITH A PROPERTY SETTLEMENT OR OTHERWISE,
THE COMMITTEE, IN ITS SOLE DISCRETION, SHALL HAVE THE RIGHT, NOTWITHSTANDING ANY
ELECTION MADE BY A PARTICIPANT, TO IMMEDIATELY DISTRIBUTE THE SPOUSE’S OR FORMER
SPOUSE’S INTEREST IN THE PARTICIPANT’S BENEFITS UNDER THE PLAN TO THAT SPOUSE OR
FORMER SPOUSE.


 


19.16                    INSURANCE.  THE EMPLOYERS, ON THEIR OWN BEHALF OR ON
BEHALF OF THE TRUSTEE OF THE TRUST, AND, IN THEIR SOLE DISCRETION, MAY APPLY FOR
AND PROCURE INSURANCE ON THE LIFE OF THE PARTICIPANT, IN SUCH AMOUNTS AND IN
SUCH FORMS AS THE TRUST MAY CHOOSE.  THE EMPLOYERS OR THE TRUSTEE OF THE TRUST,

 

 

-30-


 

Hormel Foods Corporation

Executive Deferred Income Plan II

Master Plan Document (2008 Restatement (2nd))

 


 


AS THE CASE MAY BE, SHALL BE THE SOLE OWNER AND BENEFICIARY OF ANY SUCH
INSURANCE.  THE PARTICIPANT SHALL HAVE NO INTEREST WHATSOEVER IN ANY SUCH POLICY
OR POLICIES, AND AT THE REQUEST OF THE EMPLOYERS SHALL SUBMIT TO MEDICAL
EXAMINATIONS AND SUPPLY SUCH INFORMATION AND EXECUTE SUCH DOCUMENTS AS MAY BE
REQUIRED BY THE INSURANCE COMPANY OR COMPANIES TO WHOM THE EMPLOYERS HAVE
APPLIED FOR INSURANCE.


 

IN WITNESS WHEREOF, the Principal Sponsor has signed this Plan document as of
__________________, 2008.

 

 

“Principal Sponsor”

 

Hormel Foods Corporation, a Delaware corporation

 

 

 

 

 

By: 

 

 

 

Title:

 

 

 

 

-31-


 

APPENDIX A

 

Retirement Benefit

 

Distribution
Event

 

 

 

Benefit
Amount

 

 

 

When
Participant
Becomes
Eligible

 

 

 

Form of Payment

 

 

 

When Payments Commence

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Retirement

 

 

Post-409A Account Balance deferred on or after January 1, 2005 but not including
Annual Deferral Amounts made with respect to Deferral Periods ending on or after
January 1, 2008.

 

 

Retirement

 

 

 

 

When the Participant commenced participation, Participant selected the form of
Retirement Benefit for the Account Balance, which may be:

 

¨               a lump sum, or

 

¨               monthly or annual installments over any period you elect from
two to 24 years (24 to 240 months).

 

Absent an effective election, the Participant will receive the Retirement
Benefit as a lump sum.

 

A Participant may elect to change the form of Retirement Benefit payment for the
Account Balance, as long as (i) the election to change the form of payment for
such Account Balance is not effective until at least one year after the date the
election is made, and (ii) the first payment is delayed by at least five years
following the date on which such payment would otherwise commence.

 

 

Within 60 days after one of the following dates which the Participant selected
when he or she commenced participation in the plan:

 

¨               the date of Retirement;

 

¨               the January 1 following Retirement;

 

¨               the later of Retirement or upon or attainment of a specified age
not greater than 65; or

 

¨               the later of the January 1 after Retirement or upon attainment
of a specified age not greater than 65

 

Note:  Notwithstanding the foregoing, if the Participant is a Specified
Employee, the Retirement Benefit may commence no earlier than six months and one
day following Retirement.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Retirement

 

 

Pre-409A Account Balance deferred before January 1, 2005.

 

 

Retirement

 

 

When the Participant commenced participation, Participant selected the form of
Retirement Benefit for the Account Balance, which may be:

 

¨               a lump sum, or

 

¨               monthly or annual installments over any period you elect from
two to 24 years (24 to 240 months).

 

Absent an effective election, the Participant will receive the Retirement
Benefit as a lump sum.

 

A Participant may change the initial election, as long as the new election is
submitted at least one year prior to Retirement.

 

 

Within 60 days after one of the following dates which the Participant selected
when he or she commenced participation in the plan:

 

¨               the date of Retirement;

 

¨               the January 1 following Retirement;

 

¨               the later of Retirement or upon or attainment of a specified age
not greater than 65; or

 

¨               the later of the January 1 after Retirement or upon attainment
of a specified age not greater than 65

 

 

A-1


 

Termination Benefit

 

Distribution
Event

 

 

 

Benefit
Amount

 

 

 

When
Participant
Becomes
Eligible

 

 

 

Form of Payment

 

 

 

When Payments Commence

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Termination of Employment

 

 

Post-409A Vested Account Balance deferred on or after January 1, 2005 but not
including Annual Deferral Amounts made with respect to Deferral Periods ending
on or after January 1, 2008.

 

 

Termination of Employment that does not qualify as a Retirement.

 

 

Lump sum only

 

 

Within 60 days after one of the following dates which the Participant selected
when he or she commenced participation in the plan:

 

¨               the date of Termination of Employment;

 

¨               the January 1 following Termination of Employment;

 

¨               the later of Termination of Employment or upon or attainment of
a specified age not greater than 65; or

 

¨               the later of the January 1 after Termination of Employment or
upon attainment of a specified age not greater than 65

 

Note:  Notwithstanding the foregoing, if the Participant is a Specified
Employee, the Termination Benefit may commence no earlier than six months and
one day following Termination of Employment.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Termination of Employment

 

 

Pre-409A Vested Account Balance deferred before January 1, 2005.

 

 

Termination of Employment that does not qualify as a Retirement.

 

 

 

Lump sum only

 

 

Within 60 days after one of the following dates which the Participant selected
when he or she commenced participation in the plan:

 

¨               the date of Termination of Employment;

 

¨               the January 1 following Termination of Employment;

 

¨               the later of Termination of Employment or upon or attainment of
a specified age not greater than 65; or

 

¨               the later of the January 1 after Termination of Employment or
upon attainment of a specified age not greater than 65

 

 

Disability Benefit

 

If the Participant becomes Disabled, payment of the entire vested Account
Balance will be made within 60 days of the date on which the Participant is
determined to be Disabled. If the Participant is not yet eligible to Retire, the
Disability Benefit will be paid in a lump sum payment. If the Participant is
eligible to Retire, the Disability Benefit will be paid in the same form as if
it were a Retirement Benefit (i.e., in installments from two to 24 years (24 to
240 months), as elected by the Participant when he or she commenced
participation in the Plan.

 

A-2


 

Death Benefit

 

If the Participant dies prior to receiving the entire benefit payable under the
Plan, the Participant’s Beneficiary will receive the balance of the benefit as
soon as administratively practicable following the Participant’s death. The
Survivor Benefit will be paid in a lump sum payment or in installments from two
to 24 years (24 to 240 months), as elected by the Participant when he or she
commenced participation in the Plan.

 

Optional Distributions

 

The table below summarizes the amount, form and timing of types of optional
payments.

 

Distribution
Event

 

 

 

Benefit Amount

 

 

 

Conditions

 

 

 

Form of
Payment

 

 

 

When Payment
Commences

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Scheduled Distribution

 

 

All or a portion of a Participant’s Annual Deferral Amounts and Annual Profit
Sharing Amounts, plus related earnings, on or after January 1, 2005 but not
including Annual Deferral Amounts made with respect to Deferral Periods ending
on or after January 1, 2008.

 

 

¨               The distribution date selected must be a January 1 that is at
least three years after the end of the Plan year to which the deferral election
relates.

 

¨               The Participant may elect to postpone (but not cancel) an
existing scheduled distribution, as long as (i) he or she submits an election at
least one year prior to the previously designated scheduled distribution date,
(ii) the new scheduled distribution date selected is a January 1 that is at
least five years after the previously designated scheduled distribution date,
and (iii) the election of the new scheduled distribution date is not effective
until at least one year after the date the election is made. The Participant may
postpone each scheduled distribution no more than one time.

 

 

Lump sum

 

 

Within 60 days of the January 1 selected by the Participant.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Scheduled Distribution

 

 

All or a portion of a Participant’s Annual Deferral Amounts and Annual Profit
Sharing Amounts, plus related earnings, deferred before January 1, 2005.

 

Note:  prior to January 1, 2005, the Plan permitted deferrals of restricted
stock awards and stock option gains. Equity deferrals made prior to January 1,
2005 (if any) are not eligible for scheduled distributions.

 

 

¨               The distribution date selected must be a January 1 that is at
least three years after the end of the Plan year to which the deferral election
relates.

 

¨               The Participant may elect to postpone (but not cancel) an
existing scheduled distribution, as long as (i) he or she submits an election at
least 13 months prior to the previously designated scheduled distribution date,
and (ii) the new scheduled distribution date selected is a January 1 that is at
least three years after the previously designated scheduled distribution date.

 

 

Lump sum

 

 

Within 60 days of the January 1 selected by the Participant.

 

 

 

 

 

 

 

 

 

 

 

 

 

On-Demand In-Service Distribution

 

 

A Participant can elect to receive all or a portion of his or her Account
Balance deferred before January 1, 2005 (excluding restricted stock or stock
option gain deferrals, if any), less a penalty.

 

 

¨               Available at any time.

 

¨               Participant must forfeit 10% of the amount withdrawn.

 

 

Lump sum

 

 

Within 60 days of approval.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-3


 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unforeseeable Financial Emergency

 

 

Emergency payment will be the lesser of:

 

¨               The amount needed, as determined by the Committee, including the
amount needed to pay taxes on the distribution, or

 

¨               The Participant’s vested         Account Balance.

 

 

¨               The Committee must determine that the Participant has suffered
an extraordinary and unforeseeable financial loss.

 

¨               The Participant cannot receive a distribution to purchase a home
or pay for a child’s tuition.

 

¨               The Participant will be suspended from participating in the Plan
for the rest of the year and the following Plan year.

 

 

Lump sum

 

 

Within 60 days of approval.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Change in Control

 

 

Vested account balance deferred on or after January 1, 2005.

 

 

¨               A change in control must occur, followed by your termination of
employment within 6 months of the change in control.

 

¨               Paid only if you affirmatively elect to receive this benefit
when you begin participating in the plan.

 

 

Lump sum

 

 

Within 60 days of termination, except if you are a “key employee” as defined
under federal tax laws, your termination benefit may commence no earlier than
six months and one day following your termination of employment.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Change in Control

 

 

Vested account balance deferred before January 1, 2005.

 

 

¨               A change in control must occur.

 

¨               Paid only if you affirmatively elect to receive this benefit
when you begin participating in the plan.

 

 

Lump sum

 

 

Within 60 days of a change in control.

 

Transition Benefit

 

Participants shall be afforded an opportunity to change the form of payment for
Retirement Benefit and Survivor Benefit distribution elections from one form of
payment permitted under the Plan to a different form of payment permitted under
the Plan for all amounts credited to the Plan that are subject to Section 409A
of the Code (i.e., generally, amounts deferred or contributed into the Plan on
or after January 1, 2005). Such change must be made on or before December 31,
2008 and must comply in all other respects  with special transition rules issued
by the IRS and the U.S. Department of Treasury in connection with the
implementation of Section 409A of the Code.

 

A-4

 